


EXHIBIT 10.3


EXCLUSIVE AIRCRAFT SUBLEASE (S/N 6003)
THIS EXCLUSIVE AIRCRAFT SUBLEASE (S/N 6003) (together with all Supplements,
Riders and Addenda hereto, this “Sublease”) is dated as of September 27, 2013
(the “Effective Date”) by and between CLOVERDALE SERVICES, LLC, a Washington
limited liability company, as sublessor (“Sublessor”) and STARBUCKS CORPORATION,
a Washington corporation, as sublessee (“Sublessee”). Capitalized and certain
other terms used but not otherwise defined in this Sublease shall have the
meanings ascribed to them in Annex A attached hereto and made a part hereof.
In consideration of the mutual agreements contained herein, and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:
SECTION 1.
SUBLEASE OF AIRCRAFT.



1.1Sublease. Subject to the terms and conditions provided in this Sublease and
the other Sublease Documents, Sublessor agrees to sublease the Aircraft to
Sublessee, and Sublessee agrees to sublease the Aircraft from Sublessor.


1.2Sublease Supplement. The execution by Sublessee of the Sublease Supplement
will evidence that the Aircraft is subleased under, and is subject to all of the
terms, provisions and conditions of, this Sublease and the other Sublease
Documents, and shall constitute Sublessee’s unconditional and irrevocable
acceptance of the Aircraft for all purposes hereof and thereof. The sublease of
the Aircraft to Sublessee shall commence on the Acceptance Date and end on the
Expiration Date, unless extended or earlier terminated or cancelled pursuant to
this Sublease. Sublessee warrants that as of, and at all times after the
Acceptance Date, Lessor will be the legal owner of the Aircraft, and Sublessee
shall have only the right to use and possess the Aircraft in accordance with the
Sublease Documents, in each case, except as otherwise expressly provided in this
Sublease.


1.3Monthly Report. Within thirty (30) days after the end of each month,
Sublessee shall provide a monthly report to Sublessor which shall include flight
segments and hours for the preceding month in the form attached hereto as
Schedule No. 4.


SECTION 2.RENT, NET LEASE, TERMINATION.


2.1Rent. Sublessee shall pay to Sublessor the following amounts (any and all
such amounts, as applicable, “Rent”): (a) as “Basic Rent”, on the Rent
Commencement Date, Daily Rent for each day starting with the Acceptance Date, to
but excluding the Rent Commencement Date; and (b) on the First Basic Rent Date
and on each Basic Rent Date following that date, an amount equal to the product
of (i) the Lessor’s Cost, multiplied by (ii) the Basic Rent Percentage set forth
on Schedule No. 2-A; and (b) as “Supplemental Rent”, (i) as and when due, any
other amount that Sublessee is obligated to pay under this Sublease or any of
the Sublease Documents to Sublessor (including Casualty Value and/or any amounts
due pursuant to any Addendum), and (ii) interest accruing at the Late Payment
Rate on any Rent not paid when due, until paid. Sublessee shall make all
payments of Rent in United States Dollars (“U.S. Dollars”), in immediately
available funds on the date payable under this Sublease or the other Sublease
Documents, in the manner (whether by check, wire transfer or otherwise) directed
by Sublessor, in writing to Sublessee.


2.2Net Lease.


(a)This Sublease is a net lease, and Sublessee acknowledges and agrees that,
except for a termination of this Sublease by either party as set forth herein, a
termination by Lessor pursuant to Section 9.7 or as provided in Section 2.2(b)
Sublessee’s obligation to pay, and Sublessor’s right to receive, all Rent in
accordance with this Sublease shall be absolute, irrevocable, and unconditional
(except for the defense of payment in accordance with the terms hereof).
(b)Sublease shall be permitted to setoff against amounts required to be paid by
Sublessee to Sublessor any and all past due amounts required to be paid by
Sublessor, its principal or affiliates to Sublessee or its affiliates in
connection with the Aircraft.


2.3Termination by Either Party. Either Sublessor or Sublessee may terminate this
Sublease by giving at least forty-five (45) days’ written notice to the other
party.



--------------------------------------------------------------------------------






SECTION 3.QUIET ENJOYMENT; DISCLAIMERS.


(a)Sublessor represents and warrants that during the Term, (i) Sublessor is and
will remain (A) duly organized, validly existing and in good standing under the
laws of the state of its organization, (B) duly qualified to do business in each
jurisdiction where the failure to be so qualified would cause a material adverse
effect on Sublessor’s ability to perform its obligations under this Sublease,
and (C) a “citizen of the United States” within the meaning of the
Transportation Code; (ii) Sublessor has the necessary authority and power to
transact the business in which it is engaged; (iii) Sublessor’s execution and
delivery of, and performance of its obligations under and with respect to, each
of the Sublease Documents to which it is a party (including leasing the
Aircraft, and participating in the other transactions contemplated herein and
therein), (A) have been duly authorized by all necessary action on the part of
Sublessor consistent with its form of organization, (B) do not contravene or
constitute a default under any Applicable Law, any of Sublessor’s Organizational
Documents, or any agreement, indenture, or other instrument to which Sublessor
is a party or by which it may be bound, (C) do not require the approval of or
notice to (I) any Governmental Authority, except for the filings and
registrations specified in the Section 10(b) of the Sublease Consent, all of
which shall have been duly effected, prior to or concurrently with Sublessor’s
leasing the Aircraft from Lessor, Sublessor’s subleasing of the Aircraft to
Sublessee and Sublessee’s acceptance of the Aircraft under this Sublease, or
(II) any other party (including any trustees or holders of indebtedness), (D)
will not result in the creation or imposition of any Lien (except Permitted
Liens) on any of the asset of any Sublessee Party with respect to the Aircraft
other than the Lessor’s Interest created under the Lease and by the other Lease
Documents with respect to the Aircraft and Sublessee’s interest created by the
Sublease and (E) [reserved]; (iv) each of the Sublease Documents have been duly
authorized, executed and delivered by an authorized representative of Sublessor,
and constitutes the legal, valid and binding obligation of Sublessor,
enforceable against it in accordance with the respective terms of such Sublease
Documents, and constitutes the legal, valid and binding obligation of Sublessor
except to the extent that the enforcement of remedies may be limited under
applicable bankruptcy and insolvency laws; (v) there are no proceedings pending
or, so far as the managers or members of Sublessor know, threatened against or
affecting Sublessor or any of its property before any Governmental Authority
that reasonably could impair Lessor’s or Sublessor's Interests in, to or with
respect to the Aircraft, or that, if decided adversely, reasonably could
materially affect the financial condition or operations of Sublessor or its
ability to perform its obligations under the Lease Documents or the Sublease
Documents, as applicable; and (vi) so long as no Event of Default has occurred
and is continuing, the possession and use of the Aircraft by Sublessee pursuant
to and during the Term of this Sublease, shall not be interfered with by
Sublessor or anyone claiming an interest by or through Sublessor, including but
not limited to the Lessor Parties.


(b)(i) EXCEPT AS EXPRESSLY PROVIDED IN SECTION 3(a) ABOVE, SUBLESSOR SHALL NOT
BE DEEMED TO HAVE MADE, AND HEREBY DISCLAIMS, ANY REPRESENTATION OR WARRANTY,
EITHER EXPRESS OR IMPLIED, AS TO THE AIRCRAFT, INCLUDING ANY ENGINE, PART OR
RECORD, OR ANY MATTER WHATSOEVER, INCLUDING, THE AIRCRAFT’S DESIGN, CONDITION,
MERCHANTABILITY, FITNESS FOR ANY PARTICULAR PURPOSE, TITLE, ABSENCE OF ANY
PATENT, TRADEMARK OR COPYRIGHT INFRINGEMENT OR LATENT DEFECT (WHETHER OR NOT
DISCOVERABLE BY SUBLESSEE), COMPLIANCE OF THE AIRCRAFT WITH ANY APPLICABLE LAW,
CONFORMITY OF THE AIRCRAFT TO THE DESCRIPTION SET FORTH IN THE SUBLEASE, OR ANY
INTERFERENCE OR INFRINGEMENT, OR ARISING FROM ANY COURSE OF DEALING OR USAGE OF
TRADE, NOR SHALL SUBLESSOR BE LIABLE, FOR ANY INDIRECT, INCIDENTAL, SPECIAL OR
CONSEQUENTIAL DAMAGES OR FOR STRICT OR ABSOLUTE LIABILITY IN TORT (EXCEPT TO THE
EXTENT SUCH LIABILITY ARISES OUT OF THE NON-RECOURSE AGREEMENT OR ITS
OBLIGATIONS THEREUNDER TO SUBLESSEE OR ANY LESSOR PARTY); AND SUBLESSEE HEREBY
WAIVES ANY CLAIMS ARISING OUT OF ANY OF THE FOREGOING. (ii) Without limiting the
foregoing, (A) Sublessor will not be responsible to Sublessee with respect to,
and Sublessee agrees to bear sole responsibility for, any risk or other matter
that is the subject of Sublessor’s disclaimer; PROVIDED THAT, THE SUBLESSEE
SHALL NOT BE LIABLE TO SUBLESSOR FOR ANY INDIRECT, INCIDENTAL, SPECIAL OR
CONSEQUENTIAL DAMAGES OR FOR STRICT OR ABSOLUTE LIABILITY IN TORT, AND SUBLESSOR
HEREBY WAIVES ANY CLAIMS ARISING OUT OF ANY OF THE FOREGOING; (B) Sublessee,
with Sublessor’s prior written consent (which consent shall not be unreasonably
withheld, delayed or conditioned), may exercise Sublessor’s rights, if any,
under any warranty of any manufacturer (including the Manufacturer) or any
supplier (including the Supplier(s)) with respect to the Aircraft; except that
Sublessee’s exercise of such rights (1) shall be at no cost or risk to Sublessor
(except as otherwise provided in the Sublease Documents), and any such cost and
risk shall be the sole responsibility of Sublessee by indemnification or other
related promise hereunder, (2) shall not result in any prejudice to Sublessor,
(3) shall not be enforced by legal proceeding without Sublessor’s prior written
consent, such consent not to be unreasonably delayed, withheld or conditioned,
and (4) may be exercised unless and until the Aircraft is returned to Sublessor
pursuant to this Sublease or to Lessor under the

2

--------------------------------------------------------------------------------




Sublease Consent or the Non-Recourse Agreement and only so long as no Event of
Default has occurred and is continuing; and (C) Sublessee hereby agrees that
Sublessor’s warranty in Section 3(a) above, and Sublessee’s rights pursuant to
sub-clause (B), are in lieu of any other representations or warranties by
Sublessor, express or implied, with respect to the condition of the Aircraft,
all of which have been effectively disclaimed and waived pursuant to this
Section 3(b). For the avoidance of doubt, for purposes of Section 3(b)(ii)(A)
above, Sublessor and Sublessee hereby agree that any amount, cost or expense
paid by Sublessor shall not be deemed an indirect, incidental special or
consequential damage.


SECTION 4.REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF SUBLESSEE.
Sublessee represents, warrants and covenants to Sublessor that:


4.1Organization. Sublessee is and will remain (a) duly organized, validly
existing and in good standing under the laws of the state of its organization
and (b) duly qualified to do business in the jurisdiction of the Primary Hangar
Location, as well as in each other jurisdiction where the failure to be so
qualified would cause a material adverse effect on Sublessee’s ability to
perform its obligations under this Sublease. Sublessee has the necessary
authority and power to transact the business in which it is engaged.


4.2Authority; Enforceability; Etc.


(a)Authorized. Sublessee’s execution and delivery of, and performance of its
obligations under and with respect to, each of the Sublease Documents to which
it is a party (including its subleasing, possessing and operating the Aircraft,
and participating in the other transactions contemplated herein and therein),
(i) have been duly authorized by all necessary action on the part of Sublessee
consistent with its form of organization, (ii) do not contravene or constitute a
default under any Applicable Law, any of Sublessee’s Organizational Documents,
or any agreement, indenture, or other instrument to which Sublessee is a party
or by which it may be bound, (iii) except with respect to operational or
maintenance requirements, do not require the approval of or notice to (A) any
Governmental Authority, except for the filings and registrations specified in
the Section 8(b) of the Sublease Consent, all of which shall have been duly
effected, prior to or concurrently with Lessor’s purchasing the Aircraft and
leasing it to the Sublessor and, Sublessor’s subleasing of the Aircraft to
Sublessee, and Sublessee’s acceptance of the Aircraft under this Sublease, or
(B) any other party (including any trustees or holders of indebtedness), and
(iv) will not result in the creation or imposition of any Lien (except Permitted
Liens) with respect to the Aircraft.


(b)Enforceable. Each of the Sublease Documents has been duly authorized,
executed and delivered by an authorized representative of Sublessee, and
constitutes the legal, valid and binding obligation of Sublessee, enforceable
against Sublessee in accordance with their respective terms except to the extent
that the enforcement of remedies may be limited under applicable bankruptcy and
insolvency laws or the application of equitable principles.


(c)Proceedings. There are no proceedings pending or, so far as the officers of
Sublessee know, threatened against or affecting Sublessee or any of its property
before any Governmental Authority that reasonably could impair Lessor’s
Interests in, to or with respect to the Aircraft, or that, if decided adversely,
reasonably could materially affect Sublessee’s ability to perform its
obligations under the Sublease Documents.


(d)Reserved.


4.3Acceptance; Title, Etc. Without limiting the foregoing, upon Sublessee’s
acceptance of the Aircraft under this Sublease, on the Acceptance Date:


(a)Conditions Satisfied. Sublessee has satisfied or complied with all applicable
conditions precedent as set forth in the Sublease Documents; and no Default or
Event of Default is existing.


(b)Acceptance. As of the Acceptance Date, the Aircraft has been delivered to
Sublessee, is in Sublessee’s possession, has been inspected by Sublessee to its
complete satisfaction and is, unconditionally, irrevocably and fully accepted by
Sublessee. Without limiting the foregoing, (i) the Aircraft has been found to be
in good working order, repair and condition and fully equipped to operate for
its intended purpose, is in conformity with the requirements of the Applicable
Standards, is currently certified under all existing applicable FARs and any
other Applicable Laws, and is airworthy in all respects; (ii) solely as between
Sublessor and Sublessee (and without prejudicing Sublessee’s rights against
Supplier or any other third party, which rights are not being disclaimed hereby)
Sublessee has no pending claims and has no current knowledge of any facts upon
which a future claim may be based,

3

--------------------------------------------------------------------------------




against any prior owner, Manufacturer or Supplier or any other supplier of the
Aircraft, for breach of warranty or otherwise; (iii) Sublessee has furnished no
equipment for the Aircraft, or permitted as an Addition pursuant to this
Sublease; and (iv) all of the information contained in Schedules No. 1 and No.
2, including the Primary Hangar Location, the registration number of the
Aircraft, and each of the serial numbers, manufacturer and model numbers of the
Airframe and Engines and any APU are true and accurate.


(c)Reserved.


(d)Cape Town Convention. For the purposes of the Cape Town Convention and any
other Applicable Law: (i) upon the acceptance of the Aircraft by Sublessee under
this Sublease, Sublessee shall be situated in the United States (which is a
contracting state); (ii) Sublessee consents to the registration with the
International Registry of Sublessor’s international interest created by the
Sublease and Sublessor’s security assignment to Lessor of such international
interest together with all associated rights relating thereto, solely for
purposes of Lessor’s protecting its interest in the Aircraft and such associated
rights under the Cape Town Convention and other applicable commercial law;
(iii) Sublessee is a transacting user entity, has appointed an administrator
(which administrator is Kirk Woford at Insured Aircraft Title Service, Inc.) and
has designated a professional user entity reasonably acceptable to Sublessor;
(iv) Sublessee has paid all required fees and taken all actions necessary to
enable Lessor and Sublessor to register any international interests created with
respect to this Sublease with the International Registry; (v) Sublessee
authorizes its professional user entity to consent to the registrations
contemplated herein with the International Registry upon request therefor by
Sublessor or Lessor; and (vii) Sublessee will not discharge any international
interest created in favor of Lessor, or assigned to Lessor, without Lessor’s
prior written consent.


SECTION 5.COMPLIANCE, USE AND MAINTENANCE.


5.1Compliance; Organizational Issues. On the Acceptance Date, and at all times
thereafter until the Aircraft is returned to Sublessor pursuant to this
Sublease, Sublessee agrees that it shall fully and timely perform and comply
with, or shall cause to be so fully and timely performed, all of the following:


(a)Sublessee shall (i) duly observe and conform to all requirements of
Applicable Law relating to the Aircraft, (ii) obtain and keep in full force and
effect all rights, franchises, licenses and permits, and all approvals by any
Governmental Authority, in each case, required with respect to Sublessee’s
performance of its obligations under the Sublease Documents and the operation of
the Aircraft, (iii) cause the Aircraft to (A) remain primarily hangared at the
Primary Hangar Location (except as may be otherwise directed by Sublessor or its
principal), and (B) (subject to Section 5.6) be and remain duly registered in
Lessor’s name under the Transportation Code, including by fully and timely
complying with any and all informational and other requests by the FAA, and
taking all other actions required by Applicable Law, and (iv) pay and perform
all of its obligations and liabilities when due (except in the case of a good
faith dispute being pursued with due diligence and by appropriate proceedings).


(b)Reserved.


(c)Sublessee agrees to (i) prominently display on the Aircraft the FAA
registration number, specified in Schedule No. 1, or such other registration
number as has been approved by and exclusively reserved to Lessor in its name
and duly reflected on the FAA Registry; and (ii) notify Sublessor in writing
thirty (30) days prior to making any material change in the appearance or
coloring of the Aircraft.


5.2Operation, Etc. Sublessee agrees that the Aircraft will be operated in
compliance with Part 91 and any other applicable provision of the FARs, and all
other Applicable Standards, for purposes that are incidental to the business of
Sublessee, including for the purposes permitted under FAR 91.501(b)(5), and in a
manner that is consistent with the transactions hereunder being deemed
commercial (and not consumer) transactions under Applicable Law. Unless
otherwise expressly permitted hereunder, (a) Sublessee shall not operate or
permit the Aircraft to be operated for air taxi operations or otherwise under
Part 135 of the FARs; and (b) Sublessee shall at all times have, and maintain,
“operational control” of the Aircraft (as such term is then interpreted by the
FAA or such other applicable Governmental Authority), and no other Person shall
operate the Aircraft. The Aircraft at all times will be operated by duly
qualified pilots having satisfied all requirements established and specified by
the FAA, the TSA and any other applicable Governmental Authority and the
Required Coverages. Sublessee may fly the Aircraft temporarily to any country in
the world, provided that the Aircraft (x) shall at all times be based and
predominantly used, operated and located in the continental United States
(except as authorized by Sublessor, its principal or its affiliate); and
(y) shall not be flown, operated, used or located in, to or over any such
country or area (temporarily or otherwise) (i) that is excluded from the
Required Coverages (or specifically not covered by such insurance), (ii) with
which the United States does not

4

--------------------------------------------------------------------------------




maintain favorable diplomatic relations (except for such flights permitted with
respect to Sublessee, as well as the Lessor Parties and the Aircraft, under
Applicable Law, and otherwise in compliance with all of the other provisions of
this Sublease and the other Sublease Documents, including, all of the other
clauses of this sentence), (iii) in any area of recognized or threatened
hostilities, (iv) if as a result, payment of any related claim under the
Required Coverages is likely to be prohibited under any trade or other economic
sanction or embargo by the United States, (v) in violation of any of the
Sublease Documents or any Applicable Standards, or (vi) in a manner that causes
it to be deemed to have been used or operated “predominantly” outside of the
United States, as that phrase is used in Section 168(g)(1)(A) of the Code.
Sublessee shall adopt, implement and comply with all security measures required
by any Applicable Law (except as authorized by Sublessor, its principal or its
affiliate) the provisions of the Required Coverages, or that Sublessee
reasonably deems are necessary for the proper protection of the Aircraft
(whether on the ground or in flight) against theft, vandalism, hijacking,
destruction, bombing, terrorism or similar acts.


5.3Maintenance. Sublessee agrees that, with respect to the Airframe, the
Engines, the APU and each Part, Sublessee will at its own expense, perform or
cause to be performed the following: (a) maintain, inspect, service, repair,
overhaul and test the same in accordance with Applicable Standards, (b) make any
alterations or modifications that may at any time be required to comply with
Applicable Standards, and to cause the Aircraft to remain airworthy, (c) furnish
all required parts, replacements, mechanisms, devices and servicing so that the
condition and operating efficiency thereof will at all times be no less than its
condition and operating efficiency as and when delivered to Sublessee, ordinary
wear and tear from proper use alone excepted, (d) promptly replace all Parts (i)
which become worn out, lost, stolen, taken, destroyed, damaged beyond repair or
permanently rendered or declared unfit for use for any reason whatsoever, or
(ii) if not previously replaced pursuant to clause (i), as and when required by
any Applicable Standards, including any applicable life limits, (e) maintain (in
English) all Records in accordance with Applicable Standards, and (f) enroll and
maintain the Engines in an Engine Maintenance Program. All maintenance
procedures shall be performed by properly trained, licensed, and certified
maintenance sources and personnel, as applicable, utilizing replacement parts
approved by the FAA and the manufacturer of (as applicable) the Airframe, the
Engine, any APU, or any Part. Without limiting the foregoing, Sublessee shall
comply with all mandatory service bulletins and airworthiness directives by
causing compliance with such bulletins and directives to be completed, as and
when required thereby, through corrective modification in lieu of operating
manual restrictions; provided, however, that, so long as no Default or Event of
Default is then existing and a method of compliance other than terminating
action is permitted by the airworthiness directive or mandatory service
bulletin, and conforms to the other Applicable Standards, then Sublessee shall
have one hundred twenty (120) days (or such shorter period as may be required
under such airworthiness directive or mandatory service bulletin)to complete the
terminating action and/or corrective modification (as applicable) with regard to
any such applicable mandatory service bulletin and/or airworthiness directive,
as the case may be, and Sublessee may continue to operate the Aircraft under
Applicable Law and/or Applicable Standards, as the case may be, during such one
hundred twenty (120) day period (or such shorter period as may be required under
the airworthiness directive or service bulletin) by repetitive inspections or by
operating manual restrictions but only to the extent that such Applicable Law
and/or Applicable Standards, as the case may be, permit such operation of the
Aircraft by any such repetitive inspections or operating manual restrictions, as
the case may be.


5.4Additions, Alterations, Etc. Except as required by Applicable Law, Sublessee
will not make or authorize any improvement, change, addition or alteration to
the Aircraft that will impair the originally intended function or use of the
Aircraft, diminish the value of the Aircraft as it existed immediately prior
thereto, or violate any Applicable Standard. All repairs, parts, replacements
(other than temporary replacements), mechanisms and devices added by Sublessee
or on its behalf shall immediately, without further act, become part of the
Aircraft and subject to this Sublease and the other Sublease Documents
(including Lessor’s Interest granted or otherwise created hereby and thereby),
and title thereto shall immediately vest in Lessor and Owner Participant without
any payment by, or any cost or expense to any Lessor Party.


5.5Loaner Engines or APU. In the event any Engine or the APU is damaged, being
inspected, repaired or overhauled and provided no Event of Default has occurred
and is continuing, Sublessee, at its option, may temporarily substitute another
engine or APU, as applicable, of the same make and model as the Engine or APU,
as applicable, being repaired or overhauled (any such substitute engine or APU,
as applicable, being hereinafter referred to as a “Loaner Engine” or “Loaner
APU”, as applicable) during the period of such repair or overhaul, and provided
further (a) installation of the Loaner Engine or Loaner APU, as applicable, is
performed by a maintenance facility certified by the FAA and the manufacturer
with respect to an aircraft of this type, (b) the Loaner Engine or Loaner APU,
as applicable, is removed and the repaired or overhauled original Engine or APU,
as applicable, is reinstalled on the Airframe promptly upon completion of the
repair or overhaul but in no event later than the earlier of one hundred eighty
(180) days after removal, or the expiration, cancellation or earlier termination
of this Sublease, and (c) the Loaner Engine or Loaner

5

--------------------------------------------------------------------------------




APU, as applicable, is free and clear of any Lien that is reasonably likely (in
Sublessor’s reasonable good faith discretion) to impair Lessor’s rights or
interests in the Aircraft, and is maintained in accordance herewith.


5.6Aircraft Registration. On the Acceptance Date, and at all times thereafter
until this Sublease is terminated or the Aircraft is returned to Sublessor in
accordance with the terms of this Sublease, Sublessee shall cause the Aircraft
to be effectively and otherwise validly registered in Lessor’s name on the
Registry, and the currently assigned U.S. registration number to remain
authorized for use by Lessor on the Aircraft, in each case, in accordance with
the Registration Requirements (except for any such failure that is the direct
result of a Lessor-Related Deregistration); and without limiting the foregoing
(including the referenced exception), or any other provision of this Sublease,
Sublessee shall:


(a)cause a valid Registration Certificate to be maintained at all times within
the Aircraft and without limiting the foregoing Sublessee shall (i) notify
Sublessor immediately of any event or circumstance of which it becomes aware
with respect to which the Registration Requirements require further action by
Sublessor or Lessor (other than those for which Sublessor or Lessor receives
sole notification from the Governmental Authority or any other party), and (ii)
comply with any and all of the Registration Requirements;


(b)with respect to any Defective Registration (and without waiving Sublessee’s
responsibility to avoid such circumstance as set forth in Section 5.6(a) above),
the Aircraft shall not be operated until authorized by the Registration
Requirements, and Sublessee shall (i) comply with the FARs and other Applicable
Laws relating to such Defective Registration, and (ii) ground and store the
Aircraft in accordance with terms of this Sublease; and


(c)fully and timely cooperate with Sublessor; pay or reimburse Sublessor upon
its demand for all reasonable and documented fees, charges, or other amounts
payable or incurred in connection with any of the foregoing, and take any and
all of the other actions contemplated herein, as and when required by the
Registration Requirements or as otherwise reasonably requested by Sublessor,
including with respect to any disposition permitted under the Sublease
Documents.


Sublessor agrees to provide and to cause Lessor to provide its reasonable
cooperation to Sublessee with respect to Sublessee’s compliance with the
provisions of this Section 5.6; provided, however, with respect to any such
Defective Registration, (unless directly resulting from a Lessor-Related
Deregistration), in no event will Lessor be deemed liable to Sublessee as a
result of any Defective Registration (unless directly resulting from a
Lessor-Related Deregistration).


Notwithstanding the foregoing, if there is any NCT Law Change, each of Sublessor
and Sublessee shall reasonably cooperate with the other party and with Lessor
for the purpose of promptly resolving any related Aircraft registration issues.


5.7No Disposition or Liens; and Exceptions.


(a)No Dispositions, Liens, Etc. Except as permitted by this Sublease or
instructed or directly caused by Sublessor or Lessor, Sublessee shall not sell,
assign, enter into any Third Party Agreement, convey, mortgage, exchange or
otherwise transfer or relinquish possession of (including by any seizure or
other taking by any foreign or domestic Governmental Authority) or dispose of,
or grant or otherwise create a Lien (other than a Permitted Lien) against, the
Airframe, or any Engine, APU or Part, related associated rights, international
interests, prospective international interests, or any proceeds, nor shall it
attempt, or suffer or permit, any of the foregoing. Sublessee shall be
permitted, however, to enter into Permitted Third Party Agreements and shall be
permitted to deliver possession of the Airframe, or any Engine, APU or Part to
another Person for the purpose of complying with any of the other provisions of
this Section 5, in each case, if and to the extent consistent with the
provisions of the Sublease Documents. Sublessee will warrant and defend Lessor’s
Interest in and to the Aircraft (including Lessor’s good and marketable title
thereto), and the validity, perfection and first priority of Lessor’s Interest
in the Aircraft, against all other Liens, claims and demands whatsoever, except
Permitted Liens; and without limiting the foregoing, Sublessee will (a) not
create, assume or suffer to exist any Liens on or with respect to the Aircraft,
or Sublessor’s interest therein (other than Permitted Liens); and (b) promptly
take such action as directed by Sublessor or by Lessor to duly discharge any
such unpermitted Liens and in the event of conflicting instructions by Sublessor
and Lessor, shall follow the written instruction of Lessor.

6

--------------------------------------------------------------------------------






(b)Exceptions. So long as no Event of Default has occurred and is continuing,
Sublessee may enter into and remain a party to one or more time sharing
agreements under §91.501(b)(6) of the FARs with officials or guests of Sublessee
(each, a “Timesharer”), subject to the satisfaction of, and compliance by
Sublessee and such Timesharer with, all of the following throughout the term of
such arrangement (a “Permitted Third Party Agreement”):
(i)Reserved.


(ii)Any operation of the Aircraft pursuant to any such Permitted Third Party
Agreement shall be limited to operation by Lessee pursuant to a time sharing or
other arrangement or agreement with an affiliated Interested Third Party
pursuant to either Section 91.501(b)(5) or Section 91.501(b)(6) of the FARs, and
so long as Lessee does not relinquish possession or operational control of the
Aircraft pursuant thereto, and any such operation by Sublessee shall comply with
(1) Part 91 and any other applicable provision of the FARs, and all other
Applicable Standards, and (2) the provisions hereof and of the other Sublease
Documents pertinent to the operation of the Aircraft by such party.


(iii)The Permitted Third Party Agreement shall (A) be and remain, subordinate to
Lessor’s Interest in and with respect to the Aircraft, and under the Sublease
Documents (and such subordination shall be expressly acknowledged therein), (B)
not convey any Lien on, or other property interest in or against the Airframe or
the Engines, (C) not permit any further disposition of or Lien against the
Aircraft by Timesharer, or any change in registration or unpermitted change in
the Primary Hangar Location of the Aircraft, (D) not contain material provisions
that are inconsistent with the material provisions of any of the Sublease
Documents or cause Sublessee to breach any of its representations, warranties or
agreements under any of the Sublease Documents, and (E) be in conformity with
all applicable requirements of the FARs and other Applicable Laws.


(iv)Reserved.


(v)Reserved.


(vi)(A) No such Permitted Third Party Agreement shall reduce any of Sublessee’s
obligations, or any Lessor Party’s rights or Sublessor’s rights, under any of
the Lease Documents or any of the Sublease Documents, (B) all of Sublessee’s
obligations under the Sublease Documents shall be and remain primary as to
Sublessor and continue in full force and effect as the obligations of a
principal and not of a guarantor or surety, and (C) none of the Lessor Parties
and Sublessor is waiving the right to require full and timely performance of any
such obligations in strict accordance with the provisions hereof and of the
other Sublease Documents except as provided by the Non-Recourse Agreement.


5.8Return Requirements. Upon the expiration, cancellation, or other termination
of this Sublease, Sublessee shall at its sole expense return the Aircraft to
Sublessor in accordance with, and otherwise pay, perform and comply with, all of
the provisions of the Return Addendum (all of which are hereby incorporated
herein), in each case as and when required hereby.


SECTION 6.LOSS OR DAMAGE.


6.1Risk of Loss. As of the Acceptance Date, and at all times thereafter unless
and until the Aircraft is returned to Sublessor pursuant to the provisions of
this Sublease, Sublessee shall bear the risk of any Event of Loss or other loss,
theft, confiscation, taking, unavailability, damage or partial destruction of
the Aircraft, and shall not be released from its obligations hereunder in the
event of any damage or Event of Loss to the Aircraft or any part thereof. With
respect to any repairable damage to the Aircraft, Sublessee shall: (a) repair
the same in accordance with all of the applicable provisions of this Sublease
(including as provided in Section 5.3); and (b) provide written notice to
Sublessor thereof if constituting Material Damage either concurrently with its
report of same to the applicable Governmental Authority, or (if no such report
is required) within ten (10) days of the occurrence of such Material Damage. The
required notice must be provided together with any damage reports provided to
the FAA or any other Governmental Authority, the insurer or Supplier, and any
documents existing at the time of such notice pertaining to the repair of such
damage, including copies of work orders, and all invoices for related charges.


6.2Loss of Aircraft. Upon the occurrence of any Event of Loss with respect to
the Airframe or the Aircraft, Sublessee shall notify Sublessor within five (5)
Business Days of the date thereof. On the Casualty Payment Date, Sublessee shall
pay to Sublessor any Rent then due, plus the Casualty Value of the Aircraft
determined as of such Casualty Payment Date, together with interest at the Late
Payment Rate for the period (if any) from the Casualty

7

--------------------------------------------------------------------------------




Payment Date through the date of payment. Upon making the applicable payment
required hereby, Sublessee’s obligation to pay further Basic Rent for the
Aircraft subsequent to such payment shall cease, but Sublessee shall remain
liable for, and pay as and when due, all Supplemental Rent, and this Sublease
shall terminate (except for the provisions hereof which by their terms survive
any termination of this Sublease, and except for any right of Sublessee to
recover possession of the Aircraft, if recoverable, subject to the requirements
of any third party insurance carrier, the rights of any other Person claiming an
interest therein (other than if constituting a Lessor Lien), and any other
pertinent terms of this Sublease). Notwithstanding the foregoing, this Section
6.2 shall not apply in the event that such occurrence does not trigger a
corresponding demand from Lessor to Sublessor under the Lease.


6.3Loss of an Engine or an APU. Upon an Event of Loss with respect to any Engine
or APU (as applicable, a “Lost Item”), but not the Airframe, Sublessee shall
give Sublessor prompt written notice thereof, and within one hundred twenty
(120) days after the occurrence of such Event of Loss replace such Lost Item
with a Permitted Replacement by complying with the provisions of this
Section 6.3, and during such one hundred twenty (120) day period, Sublessee may
temporarily substitute a Loaner Engine or Loaner APU as set forth in Section 5.5
above. Any engine or auxiliary power unit constituting a “Permitted Replacement”
for a Lost Item shall (i) be of the same make and model number as the Lost Item,
(ii) be free and clear of all Liens and (iii) have a value, utility and useful
life at least equal to, and be in as good an operating condition as, the Lost
Item, assuming such Lost Item was in the condition and repair required by the
terms hereof immediately prior to the occurrence of such Event of Loss.
Sublessee, at its own cost and expense, shall (i) furnish Sublessor with such
documents to evidence such replacement, (ii) cause Lessor to have good and
marketable title to the Permitted Replacement as provided for under this
Sublease, and (iii) take such other actions as may reasonably be required by
Lessor to cause Lessor’s Interest in such Permitted Replacement to be validly
created and have first priority, including as evidenced on the FAA Registry, the
International Registry, and any other recording office, as applicable. Each such
Permitted Replacement shall, after such conveyance, be deemed an “Engine” or
“APU”, as applicable, and shall be deemed part of the same Aircraft as was the
Lost Item replaced thereby. Upon full compliance by Sublessee with the terms of
this paragraph, and to the extent that Sublessor receives the same from Lessor,
Sublessor will transfer to Sublessee all of Sublessor’s right, title and
interest, if any, in and to such Lost Item, which transfer shall be “AS-IS,
WHERE-IS”.


6.4Credit for Loss Payments. If Sublessor or Lessor receives a payment under any
of the Required Coverages, or from a Manufacturer or Governmental Authority, in
connection with an Event of Loss of an Airframe, or an Engine or any APU, and
such payment is in immediately available funds, then provided no Event of
Default shall have occurred and be continuing, and Sublessee shall have complied
with the provisions of Sections 6.2 or 6.3, as applicable, Sublessor shall, at
Sublessee’s option, remit or cause such proceeds to be remitted to Sublessee (a)
up to an amount equal to (i) the amount paid by Sublessee to Sublessor as the
Casualty Value pursuant to Section 6.2, if applicable, or (ii) the amount of the
replacement costs actually incurred by Sublessee with respect to any Permitted
Replacement pursuant to Section 6.3, or (b) if payment has not yet been made
under Section 6.3, credit such proceeds against any amounts owed by Sublessee
pursuant to Section 6.3. In addition, any excess insurance proceeds shall be
retained by Sublessor. If recoverable, Sublessor shall be entitled to recover
possession of the Aircraft and to any salvage value in excess of the Casualty
Value paid to Sublessor, but subject to the requirements of any third party
insurance carrier, the rights of any other Person claiming an interest therein
(other than if constituting a Lessor Lien) and any other pertinent terms of this
Sublease). Sublessor shall not be under any duty to Sublessee to pursue any
claim against any Person in connection with an Event of Loss, but Sublessee, in
its sole discretion, may do so at its own cost and expense and with Sublessor’s
prior written consent, which shall not be unreasonably withheld, delayed or
conditioned.


SECTION 7.INSURANCE.


7.1Insured Risks. Sublessee agrees to maintain at all times, at its sole cost
and expense, with insurers of recognized reputation and responsibility
reasonably satisfactory to Lessor and Sublessor (but in no event having an A.M.
Best or comparable agency rating of less than “A-”):


(a)(i) comprehensive aircraft liability insurance against bodily injury or
property damage claims including, without limitation, contractual liability,
premises liability, death and property damage liability, public and passenger
legal liability coverage, and sudden accident pollution coverage resulting from
a crash or collision of the Aircraft or recorded in flight emergency causing
abnormal operating of the Aircraft, in an amount not less than $300,000,000.00
for each single occurrence, and (ii) personal injury liability in an amount not
less than $25,000,000.00; but, in no event shall the amounts of coverage
required by sub-clauses (i) and (ii) be less than the coverage amounts as may
then be required by Applicable Law;



8

--------------------------------------------------------------------------------




(b)“all-risk” ground, taxiing, and flight hull insurance on an agreed-value
basis, covering the Aircraft, provided that such insurance shall at all times be
in an amount not less than the Casualty Value of the Aircraft (as set forth in
Schedule No. 3); and


(c)war risk and allied perils (including confiscation, appropriation,
expropriation, terrorism and hijacking insurance) in the amounts required in
paragraphs (a) and (b), as applicable.


7.2Policy Terms. Any policies of insurance carried in accordance with this
Section 7 and any policies taken out in substitution or replacement of any such
policies shall (a) be endorsed to name Sublessor and each Lessor Party as an
additional insured as its interests may appear (but without responsibility for
premiums), (b) provide, with respect to insurance carried in accordance with
Section 7.1(b) or (c) above, that, except as set forth in Section 7.3, any
amount payable thereunder paid directly to Servicing Agent as sole loss payee
and not to Servicing Agent and Sublessee jointly, (c) provide for thirty (30)
days’ (ten (10 days’ in the case of nonpayment and seven (7) days’ in the case
of war, hijacking and allied perils) prior written notice by such insurer of
cancellation, material adverse change, or non-renewal, (d) include a
severability of interest clause providing that such policy shall operate in the
same manner as if there were a separate policy covering each insured, (e) waive
any right of set-off against Sublessor and each Lessor Party, and any rights of
subrogation against such party, (f) provide that in respect of the interests of
Sublessor and each Lessor Party in such policies, that the insurance shall not
be invalidated by any action or inaction of Sublessee or any other Person
operating or in possession of the Aircraft, regardless of any breach or
violation of any warranties, declarations or conditions contained in such
policies by or binding upon Sublessee or any other Person operating or in
possession of the Aircraft, and (g) be primary, not subject to any co-insurance
clause and shall be without right of contribution from any other insurance.
Sublessor expressly acknowledges and agrees that the Required Coverage does not
cover loss of the Records.


7.3Proceeds to Sublessee. Provided that no Event of Default has occurred and is
continuing, (a) proceeds that are equal to or less than $500,000.00 shall be
paid directly to Sublessee for the purpose of repairing and remediating any loss
or casualty to the Aircraft which does not constitute an Event of Loss; or (b)
if the aggregate amount thereof is more than $500,000.00, it shall be paid to
Lessor and Sublessor shall promptly upon receipt of Sublessee’s written request
therefor either (i) reimburse (to the extent of the proceeds paid by the
insurer) Sublessee for payments made by Sublessee to the facility that repaired
and/or remediated such loss or casualty or (ii) make payment of the proceeds
directly to the facility that repaired and/or remediated such loss or casualty;
in either such case, upon and after (A) the completion of such repairs and/or
remediation, and confirmation that the same have caused the Aircraft to fully
conform to the standards set forth in this Sublease, including Section 5.3
hereof, (B) upon presentation of the invoice from such facility for such repair
and/or remediation for the amount being requested by Sublessee, and (C) with
respect to any request for reimbursement, proof that the amount being requested
was fully and finally paid by Sublessee to such facility. Sublessor shall
provide its cooperation to Sublessee and the applicable insurer, and shall
coordinate with Servicing Agent to provide its cooperation, for the purpose of
authorizing the insurer’s payment of such insurance proceeds directly to
Sublessee.


7.4Additional Requirements. Sublessee shall not self-insure (by deductible,
premium adjustment, or risk retention arrangement of any kind) with respect to
any of the risks required to be insured pursuant to this Section 7. Sublessee
agrees that it shall obtain and maintain such other insurance coverages, or
cause adjustments to be made to the scope, amount or other aspects of the
existing insurance coverages, promptly upon Sublessor’s reasonable request, as
and when Sublessor or Lessor reasonably and in good faith deems such additional
insurance coverages or modifications to be appropriate in light of any changes
in Applicable Law, prudent industry practices, the insurance market,
Timesharer’s anticipated use of the Aircraft or other similar pertinent
circumstances. All of the coverages required herein shall be in full force and
effect worldwide throughout any geographical areas to, in or over which the
Aircraft is operated. All insurance proceeds payable under the requisite
policies shall be payable in U.S. Dollars. At least ten (10) days prior to the
policy expiration date for any Required Coverages, Sublessee shall furnish to
Sublessor and to Lessor an insurance certificate or other evidence requested by
Sublessor or Lessor of the renewal or replacement of any such coverages
complying with the terms hereof, for a twelve (12) month or greater period
commencing from and after such expiration date.


SECTION 8.GENERAL AND TAX INDEMNIFICATIONS.


8.1General Indemnification. Sublessee hereby agrees to pay, indemnify, and hold
Sublessor, its agents, employees, officers, members, attorneys-in-fact, lawyers,
successors and assigns (collectively, the “Indemnified Parties”) harmless on an
after-tax basis, from and against any and all liabilities, obligations, losses,
damages, penalties, claims, actions, suits, demands, costs, expenses and
disbursements of any kind and nature whatsoever (each, a

9

--------------------------------------------------------------------------------




“Claim”), which may be imposed on, incurred by or asserted against any
Indemnified Party, but only to the extent such Indemnified Party shall not also
be indemnified as to any such Claim by any other Person, in any way relating to
or arising out of (a) Sublessee’s sublease, management, pooling, interchange,
time sharing, chartering, possession, use, operation, maintenance, security,
condition (after delivery or acceptance of any of the same), registration or
re-registration, return, removal, repossession, storage or other disposition of
any of the same, or any accident in connection therewith, including Claims
involving or alleging environmental damage, criminal acts, hijacking, acts of
terrorism or similar acts, including the same that result in injuries, death,
destruction, or other harm or loss to persons or property, Persons or property,
with respect to the Aircraft or (b) the breach (including any Default or Event
of Default) or enforcement of any of the terms of the Sublease Documents,
provided, that Sublessee shall have no obligation to indemnify an Indemnified
Party with respect to Claims directly (a) arising from the gross negligence or
willful misconduct or fraud of such Indemnified Party; (b) covered under Section
8.2; (c) arising from acts or events that occur after redelivery of the Aircraft
to Sublessor in accordance with this Sublease; or (d) to the extent such Claims
would not have arisen if Sublessor owned the Aircraft rather than leasing the
Aircraft from Lessor. In the event that any Indemnified Party receives from any
Party, including but not limited to the insurer or a Lessor Party, any insurance
proceeds in good and immediately available funds pursuant to any of the
liability policies required by Section 7.1(a) or (c) hereof or receives any
other indemnification payment with respect to any monetary Claim for which
Sublessee has previously paid to such Indemnified Party in good and immediately
available funds an indemnity payment, such Indemnified Party shall refund such
indemnity payment to Sublessee solely out of and up to the amount of such
insurance proceeds or such other payment, as applicable. If any Claim is made
against any Indemnified Party, the party receiving notice or otherwise becoming
aware of such Claim shall promptly notify the other, but the failure of the
party having knowledge of a Claim to so notify the other party shall not relieve
Sublessee of any obligation hereunder except to the extent any such failure by
an Indemnitee to notify Sublessee materially prejudices Sublessee’s ability to
limit or avoid by practical means the responsibility to pay the amounts being
indemnified hereunder with respect to such Claim.


8.2General Tax Indemnity. On the Acceptance Date, and at all times thereafter
(subject to the exceptions provided below):


(a)Tax Reporting. Sublessee shall prepare and file only such tax returns,
registrations, declarations and other documentation with respect to any personal
property taxes (or any other taxes in the nature of or imposed in lieu of
property taxes) due or to become due with respect to the Aircraft, or any part
of either thereof that Sublessee is required to file under Applicable Law. With
respect to the payment of property taxes, Sublessor and Sublessee will cooperate
with each other, and Sublessor will cause Lessor to cooperate, with all
reasonable and good faith requests of Sublessor or Sublessee to mitigate, reduce
and apportion such property taxes, so long as such requests do not violate any
Applicable Law, do not result in any risk of civil or criminal liability for
Sublessee, Sublessor or Lessor, do not result in any reasonable risk of the
imposition of a Lien on or the sale, forfeiture or loss of the Aircraft or any
part thereof or interest therein (unless, in the case of the imposition of a
Lien, Sublessee has provided security for such Lien reasonably satisfactory to
Lessor).


(b)Impositions. Sublessee hereby further agrees to pay on or before the due
date, directly to the appropriate federal, state, local or foreign taxing
authority or other Governmental Authority (a “Taxing Authority”) when required
by Applicable Law to make such direct payment or, if such direct payment to a
Taxing Authority by Sublessee is not required under Applicable Law, directly to
Sublessor with sufficient prior notice and assistance as reasonably requested in
order for Sublessor to timely cause payment before the due date (i) the
Washington State business and occupation (B&O) taxes on the Basic Rent Payment,
(ii) as shown on said returns and all taxes assessed, billed or otherwise
payable with respect to Sublessee’s operation of the Aircraft, any part of or
interest thereof, or the transactions contemplated by the Sublease Documents and
the Permitted Third Party Agreements; (iii) all license and/or registration or
filing fees, assessments, governmental charges and use, property, excise,
privilege, value added, withholding and other taxes (including any related
interest, charges or penalties) or other charges or fees now or hereafter
imposed by any Taxing Authority, on Sublessor or any other Person in possession
of the Aircraft or any part thereof, the Aircraft or any part of or interest
thereof, the Rent (or other amounts payable under the Sublease Documents and the
Permitted Third Party Agreements), or the transactions contemplated by the
Sublease Documents and the Permitted Third Party Agreements, including any of
the same imposed with respect to the landing, airport use, manufacturing,
ordering, shipment, inspection, acceptance, rejection, delivery, installation,
management, pooling, interchange, time sharing, chartering, operation,
possession, use, maintenance, repair, condition, removal, registration,
de-registration, abandonment, repossession, storage, return, or other
disposition of the Aircraft or any part thereof, the Rent (or other amounts
under the Sublease Documents and the Permitted Third Party Agreements) or any
part thereof, or any interest in any thereof; provided, however, Sublessor shall
bear all costs associated with importing the Aircraft into the EU and the risk
of the assessment of any value added taxes arising from EU operations; and
(iii) any penalties, charges, interest, fines, additions to tax or costs imposed
with respect to any items referred to in sub-

10

--------------------------------------------------------------------------------




clauses (i) and (ii); the items referred to in sub-clauses (i) and (ii) above
being referred to herein collectively, as “Impositions”; except that
“Impositions” shall expressly exclude, and Sublessee shall have no such
obligation in respect of, any of the same if (A) such tax is a property or
similar tax owed by Lessor or Sublessor on the ownership of the Aircraft, (B)
imposed against Lessor or Sublessor and imposed on or measured by the net
income, capital or net worth of Lessor or Sublessor by the jurisdiction in which
Lessor or Sublessor was incorporated or formed, or in which a Lessor Party or
Sublessor has a place of business, (C) imposed as a result of the manufacturing,
ordering, shipment, inspection, acceptance, delivery, or registration of the
Aircraft, (D) arising from the gross negligence or willful misconduct of
Sublessor or a Lessor Party (unless imputed by Applicable Law), (E) arising from
acts or events that occur after redelivery of the Aircraft to Sublessor or
Lessor in accordance with this Sublease or the Sublease Consent or (F) imposed
on Sublessor or Lessor as a result of its failure to timely make any filing or
return for which Sublessor or a Lessor Party is responsible pursuant to this
Section 8.2 and for which Sublessee has timely and properly paid to Sublessor
all Impositions in good and immediately available funds, and has provided such
information and assistance as Sublessor may reasonably require from Sublessee to
enable Sublessor to fulfill its filing and return obligations (or exercise its
rights with respect thereto). Sublessee will indemnify Sublessor from, and
defend and hold Sublessor harmless, on an after-tax basis against, any and all
such Impositions. Any Impositions which are not paid when due and which are paid
by Sublessor shall, at Sublessor’s option, become immediately due from
Sublessee. For the avoidance of doubt, Sublessee shall not be obligated to
indemnify Sublessor or any of the Lessor Parties for any Tax Loss or under the
Special Tax Indemnity Rider (each as defined in the Lease) or for or resulting
from a breach of any provision in the Lease involving the operation of the
Aircraft that would impact the classification of the Aircraft or the Transaction
Documents or impact the Lessor Parties' tax treatment of the Aircraft or the
Transaction Documents to the extent Sublessee is directed by or on behalf of
Guarantor to operate the flights affecting such classification or treatment.


(c)Notices, Payment, Etc. Sublessor shall provide or cause to be provided to
Sublessee notice of any such Impositions for which Sublessor intends to hold
Sublessee responsible under this Section 8.2, provided that the failure to give
such notice shall not relieve Sublessee of responsibility under this Section 8.2
except to the extent such failure or delay materially prejudices Sublessee’s
ability to limit or avoid by practical means the responsibility for such
Impositions, and upon such notice to Sublessee, such Impositions shall become
due to Sublessor and shall be paid [ten(10)] days in advance of the due date of
such Imposition; provided, however, if such notice is received by Sublessee less
than [ten (10)] days in advance of the due date of such Imposition, the
Imposition shall be paid by Sublessee no later than the end of the next Business
Day. Sublessee shall promptly provide Sublessor, at Sublessee’s cost and
expense, with copies of all returns and documents for which it is responsible
under this Section 8.2, as well as receipts for payment of such Impositions.


(d)Right to Contest. Notwithstanding anything to the contrary herein, Sublessee
may contest, at its sole cost and expense, any assessment of any Imposition so
long as such contest is pursued directly with the appropriate Taxing Authority,
in good faith, with due diligence and by appropriate proceedings, so long as
Sublessor has not advised Sublessee in writing that Lessor has determined that
such proceedings involve, in Sublessor’s and Lessor’s sole but good faith
judgment, a material danger of the sale, foreclosure, transfer, forfeiture or
loss of the Aircraft or any property comprising the Aircraft or Lessor’s title
thereto, or the respective rights or interest of any Lessor Party, Sublessor or
Sublessee therein.


8.3Survival. Sublessee’s obligations under this Section 8 shall survive any
expiration, cancellation or other termination of this Sublease.


SECTION 9.EVENTS OF DEFAULT AND REMEDIES.


9.1Events of Default. The term “Event of Default”, wherever used herein, shall
mean:


(a)any non-payment of, including any failure by Sublessee to pay, (i) any Basic
Rent or Casualty Value, or other accelerated amount, as and when due pursuant to
this Sublease or any of the other Sublease Documents (whether on a specified
payment date, or by acceleration, upon demand or otherwise), and such
non-payment or other failure continues for a period of ten (10) days from and
including such date; or (ii) any Supplemental Rent or any other amount as and
when due pursuant to this Sublease or any of the other Sublease Documents,
excluding any amounts covered by clause (i) (whether on a specified payment
date, or by acceleration, upon demand or otherwise) and such non-payment or
other failure continues for a period of ten (10) days from and including the
date of receipt of written notice of a payment default from Sublessor; or


(b)Reserved;

11

--------------------------------------------------------------------------------






(c)(i) any of the Required Coverages are not kept in full force and effect, or a
breach or violation shall exist with respect to any provisions thereof; or the
Aircraft is operated in a manner, at a time or in or over or located at a place
with respect to which such Required Coverages shall not be in effect; (ii)
Sublessee shall fail to cause the Airframe or the Engines to be used, operated,
maintained or otherwise kept in a condition so as to be in compliance with all
Applicable Laws; (iii) Sublessee shall fail to comply with any provision of any
of the Sublease Documents restricting Liens and other dispositions relating to
the Aircraft or the unpermitted assignment or delegation or Sublessee’s
respective rights or obligations under any of the Sublease Documents (including
Section 5.6 hereof); or (iv) any failure to return the Aircraft to Sublessor on
the date and in the manner required by this Sublease or any of the other
Sublease Documents; or


(d)(i) any representation or warranty made by Sublessee to or in favor of
Sublessor or in any of the Sublease Documents or in any related agreement,
document or certificate shall prove to have been incorrect, misleading, or
inaccurate in any material respect when made or given (or, if a continuing
representation or warranty, at any time) and such representation or warranty and
any harm suffered by Sublessor and any of the Lessor Parties is not cured within
thirty (30) days after written notice from Sublessor identifying the
representation or warranty that is incorrect, misleading or inaccurate (but such
notice and cure period will not be applicable unless such representation or
warranty and related harm are all curable by practical means within such notice
period); or (ii) Sublessee shall fail to (A) perform or observe any other
agreement (other than those specifically referred to in this Section 9.1)
required to be performed or observed by it under this Sublease or in any of the
other Sublease Documents, and such failure remains uncured for thirty (30) days
after written notice thereof from Sublessor to Sublessee specifying the nature
of such non-compliance (but such notice and cure period will not be applicable
unless such breach is curable by practical means within such notice period) or
(B) notify Sublessor of any Default or Event of Default within ten (10) days of
an officer of Sublessee becoming aware of its occurrence; or


(e)(i) Sublessee shall (A) generally fail to pay its debts as they became due,
admit its inability to pay its debts or obligations generally as they fall due,
or shall file a voluntary petition in bankruptcy or a voluntary petition or an
answer seeking reorganization in a proceeding under any bankruptcy laws or other
insolvency laws, or an answer admitting the material allegations of such a
petition filed against Sublessee in any such proceeding; or (B) by voluntary
petition, answer or consent, seek relief under the provisions of any other
bankruptcy or other insolvency or similar law providing for the reorganization
or liquidation of corporations, or providing for an assignment for the benefit
of creditors, or providing for an agreement, composition, extension or
adjustment with its creditors; or (ii) a petition against Sublessee in a
proceeding under applicable bankruptcy laws or other insolvency laws, as now or
hereafter in effect, shall be filed and shall not be withdrawn or dismissed
within sixty (60) days thereafter, or if, under the provisions of any law
providing for reorganization or liquidation of business entities that may apply
to Sublessee, any court of competent jurisdiction shall assume jurisdiction,
custody or control of Sublessee or of any substantial part of its property and
such jurisdiction, custody or control shall remain in force unrelinquished,
unstayed or unterminated for a period of sixty (60) days after the filing date;
or


(f)Reserved; or


(g)(i)  any repudiation by Sublessee of its obligation for the payment or
performance of the Obligations, or (ii) any allegation or judicial determination
that any of the Sublease Documents is unenforceable in any material respect; or


(h)any event or condition constituting a material breach or other material
default by Sublessee under the Sublease Consent, after giving effect to any
notice or grace period described in the related clause of this Section 9.1.


9.2Remedies. If an Event of Default occurs and is continuing, in addition to all
other rights and remedies granted to it in this Sublease and in the other
Sublease Documents. Sublessor may exercise all rights and remedies of a lessor
under the UCC or as a creditor, chargee or security assignee under the Cape Town
Convention (including any and all remedies thereunder requiring agreement by
Sublessee), or otherwise available to Sublessor under any other Applicable Law.
Without limiting the generality of the foregoing, Sublessee agrees that upon the
occurrence of an Event of Default, Sublessor, following thirty (30) days after
receipt written notice from Sublessor or Servicing Agent to Sublessee, if such
Event of Default is curable, in its sole discretion, may exercise any one or
more of the following remedies: (a) proceed at law or in equity, to enforce
specifically Sublessee’s performance or to recover damages; (b) declare this
Sublease in default, or cancel this Sublease or otherwise terminate Sublessee’s
rights, but not its obligations under this Sublease and the other Sublease
Documents (including Sublessee’s right to use and possess

12

--------------------------------------------------------------------------------




the Aircraft), and Sublessee shall promptly return the Aircraft, to Sublessor
(or such other party as shall be identified to Sublessee in writing by
Sublessor) in accordance with the terms hereof and thereof; (c) to the extent
permitted by Applicable Law, enter the premises where the Aircraft is located
and take immediate possession of and remove (or disable in place) the Aircraft
(or the APU, any Engines and Parts then unattached to the Aircraft), by
self-help, summary proceedings or otherwise without liability or cost (including
for storage or rent) (provided, however, the remedies in Section 9.2(c) shall
not give Sublessor or any of the Lessor Parties the right to keep the Aircraft
in the Primary Hangar Location where it will be based during the Term);
(d) [reserved]; (e) preserve the Airframe and Engines, and their respective
value (but without any obligation to do so), immobilize or keep idle the
Airframe or any Engine, manage, re-sublease or otherwise dispose of the
Airframe, any Engine or other property relating to the Aircraft, whether or not
in Sublessor’s possession to the extent permitted under the Lease; (f) apply any
deposit or other cash collateral, or collect and apply any proceeds, at any time
to reduce any amounts due to Sublessor; (g) [reserved]; (h) terminate any
Permitted Third Party Agreement without regard as to the existence of any event
of default thereunder and recover, or cause Sublessee to relinquish possession
and return the Aircraft, including the Engines and Parts, pursuant to this
Section 9.2, or exercise any and all other remedies under the Sublease Consent;
(i) demand and obtain from any court speedy relief pending final determination
available at law (including, without limitation, possession, control, custody or
immobilization of the Aircraft or preservation of the Aircraft or its fair
market value); and (j) exercise any and all other remedies provided in Section
9.3, elsewhere in this Sublease or in any of the other Sublease Documents. For
the avoidance of doubt, Sublessor shall not be permitted to exercise any of the
Remedies set forth in this Section 9.2 to the extent the Event of Default was
caused by the act or omission of Sublessor.


9.3Reserved.


9.4Costs, Etc. Sublessee shall be liable for, and pay to Sublessor upon demand,
all reasonable and documented costs, charges and expenses incurred by Sublessor
in enforcing or protecting its rights under this Sublease or any other Sublease
Documents, whether by reason of any Default or Event of Default, or otherwise,
including, (a) any reasonable and documented expenses incurred by Sublessor in
connection with effecting performance on Sublessee’s behalf (when Sublessee has
been notified by Sublessor and has failed to perform; except that no such notice
requirement shall be applicable upon or after the occurrence of an Event of
Default of the type described in Sections 9.1(a) or (e) shall have occurred and
be continuing), together with interest thereon at the Late Payment Rate, until
repaid, and (b) any other reasonable and documented legal fees, disbursements,
insurance, expert witness fees, consultant fees, repossession, Impositions, Lien
removal, recovery, storage, inspection, appraisal and repair.


9.5Acknowledgments, Waivers, Etc. Sublessee hereby acknowledges and agrees as
follows: (a) None of the provisions of this Section 9, including any remedies
set forth or referenced herein, is “manifestly unreasonable” for the purposes of
the Cape Town Convention. (b) No right or remedy is exclusive, and each may be
used successively and cumulatively and in addition to any other right or remedy
referred to above or otherwise available to Sublessor at law or in equity,
including, such rights and/or remedies as are provided for in the Cape Town
Convention or the UCC (but solely as and to the extent the provisions thereof
may otherwise entitle Lessor to exercise remedies directly against Sublessee,
any such exercise of remedies against Sublessee shall be subject to the
Sublessee Limitation and the Non-Recourse Agreement), but in no event shall
Sublessor be entitled to recover any amount in excess of the maximum amount
recoverable under Applicable Law with respect to any Event of Default. (c) No
express or implied waiver by Sublessor of any Default or Event of Default
hereunder shall in any way be, or be construed to be, a waiver of any future or
subsequent Default or Event of Default. (d) The failure or delay of Sublessor in
exercising any available rights or remedies upon the occurrence of any event
shall not constitute a waiver of any such right or remedy upon the continuation
or reoccurrence of any such contingencies or similar contingencies, and any
single or partial exercise of any particular right by Sublessor shall not
exhaust the same or constitute a waiver of any other right provided for or
otherwise referred to herein. (e) All remedies set forth herein shall survive
the expiration, cancellation or other termination of this Sublease for any
reason whatsoever. (f) Sublessee hereby waives any rights under the UCC or the
Cape Town Convention to cancel or repudiate this Sublease or any of the other
Sublease Documents, to reject or revoke acceptance of the Aircraft or any
component thereof, to suspend performance, and to recover from Sublessor any
general, special, incidental or consequential damages, for any reason
whatsoever.


9.6Reserved.


9.7Sublessor’s Default under the Lease.


(a)Sublessee acknowledges and agrees that upon the occurrence of any Event of
Default by Sublessor under the Lease, Lessor shall have the right at its sole
election to exercise any and all of the following remedies: (i) Lessor may
exercise all of its rights, powers and remedies under the Lease, including,
without limitation,

13

--------------------------------------------------------------------------------




its right to demand and recover possession of the Aircraft, notwithstanding any
rights or interests Sublessee or Timesharer may have; (ii) Lessor may terminate
the Sublease to the extent still in effect (provided, however, that if the
Aircraft is in flight when Sublessee is notified in writing of the existence and
continuation of such Event of Default or when Sublessee receives a Termination
Notice, Sublessee shall promptly (consistent with the flight crew's regulatory
obligations) return the Aircraft to the Primary Hangar Location (after
disembarking the passenger(s) at the scheduled destination, if applicable) and,
notwithstanding anything to the contrary in the Termination Notice, the
termination of the Lease and/or Sublease, as applicable, shall not be effective
until the Aircraft has returned to the Primary Hangar Location and Sublessee has
completed its post flight inspection and the Sublease shall terminate
automatically and without further action; and (iii) Lessor may exercise any
other remedy (including interim remedies) available to it pursuant to Applicable
Law, including without limitation, under the UCC and/or the Cape Town
Convention, subject to the Non-Recourse Agreement. All rights granted in this
Section 9.7 shall be cumulative and not alternative, shall be in addition to and
shall in no manner impair or affect Lessor’s right under the Lease, or any other
agreement, statute or rule of law (other than the Non-Recourse Agreement).


(b)Sublessee agrees to cooperate with all reasonable requests of Lessor to
enable Lessor to exercise of any such rights, powers and remedies, including
Lessor's right to recover possession of the Aircraft. Sublessee agrees that it
shall, (i) upon receipt of Lessor’s written notice of its termination of the
Sublease (the “Termination Notice”) and demand with respect thereto, take all
reasonable steps to promptly make the Aircraft (including any Engine, APU, or
any Part thereof, or Records relating thereto) available to Lessor or its
authorized designee, (A) at either the Primary Hangar Location provide
reasonable access to Lessor subject to security requirements subject to Lessor,
its employees, agents and representatives complying with all security procedures
imposed by Applicable Law and all other security procedures reasonably imposed
by Sublessee or any third party at the location where the Aircraft is located;
and (ii) provide reasonable cooperation with the reasonable requests of Lessor
in connection therewith. Sublessor shall be liable for any costs, charges or
expenses incurred by Lessor or Sublessee in enforcing or protecting their
respective rights under the Sublease Documents. Notwithstanding anything to the
contrary in Section 9.7, Sublessee shall be paid or reimbursed by Lessor for any
reasonable costs incurred by Sublessee in connection with the return of the
Aircraft to the Primary Hangar Location if Sublessee is in flight at the time
Sublessee is notified in writing of the existence and continuation of such Event
of Default or when Sublessee receives a Termination Notice, and Sublessor shall
remain responsible to Lessor for any amounts so paid by Lessor. Notwithstanding
anything to the contrary in this Section 9.7 or in Section 10.4, Sublessee shall
not be obligated to provide such assistance nor shall it be obligated to pay
damages or the Casualty Loss Value to the Lessor Parties when the provision of
such assistance could, in the reasonable business judgment of Sublessee, cause
undue business risk to Sublessee.


SECTION 10.NOTICES, REPORTS, FURTHER ASSURANCES AND INSPECTIONS.


10.1Notices. Sublessee shall give written notice to Sublessor of (a) the
occurrence of any Event of Default of which Sublessee’s officers have knowledge,
within five (5) Business Days of acquiring such knowledge; (b) the occurrence of
any Event of Loss within the time period set forth in Section 6.2; and (c)  the
commencement or threat of any material litigation or proceedings that would
reasonably be expected to impair Sublessee’s ability to perform its obligations
under the Sublease Documents or any material litigation or proceedings that
would reasonably be expected to adversely affect the Aircraft or any Collateral,
or the ability of Lessee to comply with its obligations under the Sublease
Documents, within five (5) Business Days of acquiring knowledge of the same (For
purposes of this clause (c), “material litigation or proceedings” shall be
limited to litigation or proceedings involving an amount in excess of
$10,000,000.00); and (d) any dispute between Sublessee and any Governmental
Authority or other party that involves Aircraft and that is reasonably likely to
materially interfere with Sublessee’s ability to fulfill its obligations
hereunder, within five (5) Business Days of acquiring knowledge of any such
dispute.


10.2Reserved.


10.3Further Assurances. Sublessee shall, at Sublessor’s sole expense, promptly
execute and deliver to Sublessor such further instruments, UCC and FAA filings
and other documents, make, cause to be made and/or consent to all registrations
(including any discharges and subordinations, or as to the prospective or actual
sale of, and any international interest in, the Engines) with the International
Registry, and take such further action, as Sublessor or, upon written
notification from Lessor that an Event of Default under the Lease has occurred
and is continuing, Lessor may from time to time reasonably request in order to
further carry out the intent and purpose of the Sublease Documents and to
establish, protect and enforce the rights, interests, remedies and Liens
(including Lessor’s Interest) created, or intended to be created, in favor of
Sublessor or Lessor thereby.



14

--------------------------------------------------------------------------------




10.4Inspection. Sublessor or Lessor (or any other Lessor Party) shall have the
right, but not the duty, to inspect the Aircraft, any component thereof and the
Records, at any reasonable time and from time to time, wherever located, upon
reasonable prior written notice to Sublessee provided that the parties will
reasonably cooperate in arranging for such inspection so as not to interfere
with the normal operation of the Aircraft by Sublessee or Timesharer, or the
conduct of business by Sublessee or, if applicable, such Timesharer; except that
no advance notice shall be necessary prior to any inspection conducted, and such
inspection may be conducted at any time, after the occurrence of a Default that
is continuing or an Event of Default that is continuing subject to compliance
with security procedures reasonably imposed at the Primary Hangar Location, or
at such other permitted location by the applicable Permitted Sublessee or
Permitted Manager or a third party landlord or owner of the hangar location of
the Aircraft at such time (the “Applicable Security Procedures”). Upon request
of Sublessor or Lessor, Sublessee promptly shall confirm to Sublessor or Lessor
the location of the Aircraft and the Records and shall, subject to the
provisions of the preceding sentence and the last sentence of this Section 10.4,
take all reasonable steps to make the Aircraft and the Records available to such
party for inspection. Sublessee shall be responsible for the reasonable and
documented cost of any inspection conducted after the occurrence of a Default by
Sublessee that is continuing or an Event of Default by Sublessee that is
continuing, and shall pay Sublessor such amount as additional Rent within ten
(10) days of written demand. Notwithstanding anything to the contrary in Section
9.7 or in this Section 10.4, Sublessee shall not be obligated to provide such
assistance nor shall it be obligated to pay damages or the Casualty Loss Value
to the Lessor Parties when the provision of such assistance could, in the
reasonable business judgment of Sublessee, cause undue business risk to
Sublessee.


SECTION 11.MISCELLANEOUS.


11.1Construction and Related Matters. All representations and warranties made in
this Sublease and in the other Sublease Documents shall survive the execution
and delivery of this Sublease, and the timesharing of the Aircraft pursuant to
the Sublease Documents. Without limiting any other provision of this Sublease
regarding the survival of Sublessee’s obligations hereunder or under any of the
other Sublease Documents, Sublessee’s obligation to pay Supplemental Rent, and
any of its other obligations under this Section 11, shall survive the
expiration, cancellation or other termination of this Sublease. This Sublease
may be executed by the parties hereto on any number of separate counterparts,
each of which when so executed and delivered shall be an original, but all such
counterparts shall together constitute but one and the same instrument. IF,
NOTWITHSTANDING THE PARTIES’ CONTRARY INTENTION, THIS SUBLEASE CONSTITUTES
“CHATTEL PAPER,” ONLY COUNTERPART NO. 1 OF THIS LEASE AND THE LEASE SUPPLEMENT
SHALL BE CONSIDERED “CHATTEL PAPER” FOR PURPOSES OF THE UCC. The execution
hereof on behalf of Sublessee and Sublessor shall be deemed to constitute the
acceptance by Sublessee and Sublessor of the terms and conditions of each and
every addendum, rider, supplement, annex and exhibit hereto as if such document
was separately and individually executed on behalf of such party hereto and
shall constitute a part of this Sublease. The headings of the Sections hereof
are for convenience only, are not part of this Sublease and shall not be deemed
to affect the meaning or construction of any of the provisions hereof. Time is
of the essence in the payment and performance of all of Sublessee’s and
Sublessor’s obligations under this Sublease. Any provision of this Sublease that
may be determined to be prohibited or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective in such jurisdiction to the extent
thereof without invalidating the remaining provisions of this Sublease, which
shall remain in full force and effect.


11.2Notices. All communications and notices provided for herein shall be in
writing and shall be deemed to have been duly given or made (i) upon hand
delivery, (ii) upon delivery by a nationally recognized overnight delivery
service, or (iii) five (5) Business Days after being deposited in the U.S. mail,
return receipt requested, first class postage prepaid, and addressed to
Sublessor or Sublessee, as the case may be, at their respective addresses set
forth under their signatures hereto or such other address as either party may
hereafter designate by written notice to the other, or (iv) when sent by
telecopy (with customary confirmation of receipt of such telecopy) on the
Business Day when sent if sent during the normal business hours of the recipient
or, if sent after such normal business hours or if sent on other than a Business
Day, the next Business Day.


11.3No Third Party Beneficiary. This Sublease does not confer any rights or
remedies upon any Person other than Sublessor except for such rights and
remedies available to any Lessor Party through the Sublease Consent subject to
the Non-Recourse Agreement.


11.4Sublessor’s Performance. If Sublessee fails to perform or comply with any of
its agreements within the time period provided for such performance or
compliance, including any applicable grace periods, that are contained herein or
in the other Sublease Documents, including its obligations to keep the Aircraft
free of Liens (other than the Permitted Liens), comply with Applicable
Standards, or obtain the Required Coverages, Sublessor shall have the right,

15

--------------------------------------------------------------------------------




but shall not be obligated, to effect such performance or compliance, with such
agreement, and Sublessor shall provide prompt written notice thereof to
Sublessee; provided, however, the above-referenced grace periods and notice
requirements shall not apply to any payments made by Sublessor pursuant to
Section 9.4, unless such grace and notice requirements are expressly provided
for in Section 9.4. Any reasonable and documented expenses of Sublessor incurred
in connection with effecting such performance or compliance, together with
interest thereon at the Late Payment Rate from the date incurred until
reimbursed, shall be payable by Sublessee to Sublessor as Rent promptly on
demand. Any such action shall not be a cure or waiver of such Default or Event
of Default hereunder.
11.5Assignment. This Sublease is not assignable by Sublessor or Sublessee.
Should the Lease or Lease Documents be assigned by any Lessor Party (each, an
“Assignor”), upon the written request and at the cost of Sublessor, Sublessee
agrees (i) to promptly execute and deliver an insurance certificate naming the
beneficiary of such assignment (the “Assignee”) as additional insured and (if
applicable) loss payee and otherwise evidencing the Required Coverages and such
other documents and assurances reasonably requested by such Assignor or
Assignee, as provided herein, (ii) to make, or cause to be made, all
registrations (including all assignments and subordinations) and all amendments,
extensions and discharges with the International Registry reasonably requested
by Sublessor (and give or obtain any necessary consent thereto, as well as renew
any authorization required by the International Registry in connection
therewith, including renewing its transacting user entity status and
re-designating a professional user entity, if necessary in Sublessor’s
reasonable and good faith judgment), and (iii) to comply with any and all other
reasonable requirements of any Assignee in connection with any such assignment.


11.6Entire Agreement. This Sublease and the other Sublease Documents constitute
the entire understanding and agreement between Sublessor and Sublessee with
respect to the matters contained herein and therein, and shall completely and
fully supersede all other prior agreements, both written and oral, between
Sublessor and Sublessee relating to the transactions contemplated herein. The
terms of this Sublease may not be changed, waived, discharged or terminated
except by an instrument in writing signed by the party against which enforcement
of a change, waiver, discharge or termination is sought.


11.7Governing Law, Forum and Jury Trial Waiver.


(a)Jurisdiction. Sublessee and Sublessor hereby irrevocably consent and agree
that any legal action, suit or proceeding arising out of or in any way in
connection with this Sublease or any of the other Sublease Documents may be
instituted or brought in the courts of the State of New York or in the United
States Courts for the Southern District of New York, as either party may elect
or in any other state or Federal court as either party shall deem appropriate,
and by execution and delivery of this Sublease, each of Sublessee and Sublessor
hereby irrevocably accepts and submits to, for itself and in respect of its
property, generally and unconditionally, the non-exclusive jurisdiction of any
such court, and to all proceedings in such courts. Each of Sublessee and
Sublessor irrevocably consent to service of any summons and/or legal process in
accordance with the notice provisions of Section 11.2 (to the extent such
provisions are not inconsistent with Applicable Law) at the address set forth
below its signature hereto, such method of service to constitute, in every
respect, sufficient and effective service of process in any such legal action or
proceeding. Nothing in this Sublease or in any of the other Sublease Documents
shall affect the right to service of process in any other manner permitted by
law or limit the right of either party to bring actions, suits or proceedings in
the courts of any other jurisdiction. Each party further agrees that final
judgment against it in any such legal action, suit or proceeding shall be
conclusive and may be enforced in any other jurisdiction, within or outside the
United States of America, by suit on the judgment, a certified or exemplified
copy of which shall be conclusive evidence of the fact and the amount of the
liability. Notwithstanding anything in the foregoing to the contrary, Sublessor
and Sublessee may bring a judicial proceeding in the Republic of Ireland, solely
with respect to matters relating to the International Registry.


(b)Governing Law; Binding Effect. This Sublease shall be construed and enforced
in accordance with, and the rights of both parties shall be governed by, the
internal laws of the State of New York (without regard to the conflict of laws
principles of such state, except as to the effect of Title 14, Section 5-1401 of
the New York General Obligations Law), including all matters of construction,
validity, and performance. This Sublease shall be binding upon and inure to the
benefit of Sublessee and Sublessor and their respective successors and assigns,
except as otherwise expressly provided herein.


(c)Jury Waiver. EACH OF SUBLESSEE AND SUBLESSOR HEREBY KNOWINGLY AND FREELY
WAIVES ITS RIGHTS TO A JURY TRIAL IN ANY ACTION, SUIT OR PROCEEDING RELATING TO,
ARISING UNDER OR IN CONNECTION WITH THIS SUBLEASE OR ANY OF THE OTHER SUBLEASE
DOCUMENTS.



16

--------------------------------------------------------------------------------




11.8No Assumption. Nothing in this Sublease or the Transaction Documents shall
constitute an assumption by Sublessee of any responsibility for Sublessor’s
compliance with the terms of the Lease and the Lease Documents.


SECTION 12.TRUTH IN LEASING. UPON ENTERING INTO THE SUBLEASE SUPPLEMENT FOR THE
PURPOSE OF, AMONG OTHER THINGS, ACCEPTING THE AIRCRAFT UNDER THIS SUBLEASE IN
ACCORDANCE WITH THE TERMS HEREOF AND THEREOF, SUBLESSOR CERTIFIES AS FOLLOWS:
THE AIRCRAFT, AS EQUIPMENT, BECAME SUBJECT TO THE MAINTENANCE REQUIREMENTS OF
PART 91 OF THE FEDERAL AVIATION REGULATIONS (“FARS”) UPON THE REGISTRATION OF
THE AIRCRAFT WITH THE FAA. SUBLESSOR FURTHER CERTIFIES THAT DURING THE TWELVE
(12) MONTHS (OR PORTION THEREOF AFTER THE AIRCRAFT WAS DELIVERED TO SUBLESSOR),
THE AIRCRAFT HAS BEEN MAINTAINED AND INSPECTED UNDER PART 91 OF THE FARS.
SUBLESSEE CERTIFIES THAT THE AIRCRAFT WILL BE MAINTAINED AND INSPECTED UNDER
PART 91 OF THE FARS FOR OPERATIONS TO BE CONDUCTED UNDER THIS SUBLEASE. UPON
EXECUTION OF THIS SUBLEASE, AND DURING THE TERM HEREOF, SUBLESSEE, WHOSE NAME
AND ADDRESS ARE SET FORTH IMMEDIATELY BELOW, ACTING BY AND THROUGH THE SIGNATORY
HERETO, WHO EXECUTES THIS SUBLEASE SOLELY IN THE CAPACITY SET FORTH BELOW
HER/HIS SIGNATURE, CERTIFIES THAT SUBLESSEE SHALL BE RESPONSIBLE FOR THE
OPERATIONAL CONTROL OF THE AIRCRAFT UNDER THIS SUBLEASE (WHILE IT HAS POSSESSION
OF THE AIRCRAFT). SUBLESSEE FURTHER CERTIFIES THAT IT UNDERSTANDS ITS
RESPONSIBILITIES FOR COMPLIANCE WITH APPLICABLE FARS. AN EXPLANATION OF FACTORS
BEARING ON OPERATIONAL CONTROL AND PERTINENT FARS CAN BE OBTAINED FROM THE
NEAREST FEDERAL AVIATION FLIGHT STANDARDS DISTRICT OFFICE, GENERAL AVIATION
DISTRICT OFFICE, OR AIR CARRIER DISTRICT OFFICE.


[Signatures on Next Page]

17

--------------------------------------------------------------------------------




IN WITNESS THEREOF the parties hereto have caused this Sublease to be duly
executed as of the date first written above by their respective officers
thereunto duly authorized.


Sublessor:
CLOVERDALE SERVICES, LLC








 
Sublessee:
STARBUCKS CORPORATION








By:/s/Timothy Donlan
 
By:/s/ Troy Alstead
Name: Timothy Donlan
 
Name: Troy Alstead
Title: Manager
 
Title: Chief Financial Officer
Address:
c/o The McCutchen Group
925 Fourth Avenue, Suite 2288
Seattle, WA 98104
 
Address:
2401 Utah Avenue South
Seattle, WA 98134
United States of America




Signature Page

--------------------------------------------------------------------------------




ANNEX A
DEFINITIONS
The following terms shall have the following meanings for all purposes of the
Sublease:
A.    Rules of Interpretation. (1) The following terms shall be construed as
follows: (a) “herein,” “hereof,” “hereunder,” etc.: means in, of, under, etc.
the Sublease as a whole (and not merely in, of, under, etc. the section or
provision where the reference occurs); (b) ”including”: means including without
limitation unless such term is followed by the words “and limited to,” or
similar words; and (c) “or”: means at least one, but not necessarily only one,
of the alternatives enumerated. (2) Any defined term used in the singular
preceded by “any” indicates any number of the members of the relevant class.
(3) Except as otherwise indicated, all the agreements and instruments defined
herein or in the Sublease shall mean such agreements and instruments as the same
may from time to time be supplemented or amended, or as the terms thereof may be
expressly waived or modified to the extent permitted by, and in accordance with,
the terms thereof. (4) Any reference in the Sublease Documents to the “Return
Addendum”, shall mean that certain rider or addendum titled as such; and upon
execution of the Sublease by Sublessee and Sublessor, shall be deemed to
constitute execution and acceptance of the terms and conditions of such rider or
addendum, and it shall supplement and be a part of the Sublease (each, an
“Addendum”). (5) The terms defined herein and in the Sublease shall, for
purposes of the Sublease and the Sublease Supplement, Addenda, annexes,
schedules, and exhibits hereto and thereto, have the meanings assigned to them
and shall include the plural as well as the singular as the context requires.
B.    CTC Terms. Certain of the terms used in the Sublease (“CTC Terms”) have
the meaning set forth in and/or intended by the “Cape Town Convention”, which
term means, collectively, (i) the official English language text of the
Convention on International Interests in Mobile Equipment, adopted on 16
November 2001 at a diplomatic conference held in Cape Town, South Africa, as the
same may be amended or modified from time to time (the “Convention”), (ii) the
official English language text of the Protocol to the Convention on
International Interests in Mobile Equipment on Matters Specific to Aircraft
Equipment, adopted on 16 November 2001 at a diplomatic conference held in Cape
Town, South Africa, as the same may be amended or modified from time to time
(the “Protocol”), and (iii) the related procedures and regulations for the
International Registry of Mobile Assets located in Dublin, Ireland and
established pursuant to the Cape Town Convention, along with any successor
registry (the “International Registry”), issued by the applicable supervisory
authority pursuant to the Convention and the Aircraft Protocol, as the same may
be amended or modified from time to time. By way of example, but not limitation,
these CTC Terms include, “administrator”, “associated rights”, “contract of
sale”, “sale”, “prospective sale”, “proceeds”, “international interests”,
“prospective international interest”, “security assignment”, “transfer”,
“working days”, “consent”, “final consent”, “priority search certificate”,
“professional user entity”, “transacting user entity” and “contract”; except
“proceeds” shall also have the meaning set forth below.
C.    Schedule Terms. The following terms shall have the respective meanings set
forth for such terms in Schedules No. 2 and 2-A for all purposes of the
Sublease: Basic Rent Date, Basic Rent Percentage, Basic Term, Renewal Term,
Daily Rent Percentage, Expiration Date, First Basic Rent Date, Last Basic Rent
Date, Lessor’s Cost and Rent Commencement Date.
D.    Other Defined Terms.
“Acceptance Date” shall mean the date on which Sublessee irrevocably and
unconditionally accepts the Aircraft for sublease under the Sublease as
evidenced by the execution and delivery of, and specified as such in, the
Sublease Supplement.
“Aircraft” shall mean, collectively, the Airframe, the Engines, the APU and the
Records; and all accessories, additions, accessions, alterations, modifications,
Parts, repairs and attachments now or hereafter affixed thereto or used in
connection therewith, and all Permitted Replacements and all other replacements,
substitutions and exchanges (including trade-ins) for any of the foregoing.
“Airframe” shall mean, collectively, (i) the airframe described in
Schedule No. 1, and shall not include the Engines or APU, and (ii) any and all
related Parts.
“airworthiness directives” shall have the meaning set forth in the FARs.

ANNEX A
page 1

--------------------------------------------------------------------------------




“Applicable Law” shall mean all applicable laws, statutes, treaties,
conventions, judgments, decrees, injunctions, writs and orders of any
Governmental Authority and rules, regulations, orders, directives, licenses and
permits of any Governmental Authority as amended and revised, and any judicial
or administrative interpretation of any of the same, including the airworthiness
certificate issued with respect to the Aircraft, the Cape Town Convention, the
UCC, the Transportation Code, TSA regulations, FARs, airworthiness directives,
and/or any of the same relating to the Aircraft generally or to noise, the
environment, security, public safety, insurance, taxes and other Impositions,
exports or imports or contraband.
“Applicable Standards” shall mean, collectively, (i) Applicable Law, (ii) the
requirements of the Required Coverages, and (iii) all Maintenance Requirements.
“APU” shall mean (i) the auxiliary power unit described and listed by
manufacturer’s serial number in Schedule No. 1, whether or not hereafter
installed on the Aircraft or any other airframe from time to time; (ii) any
auxiliary power unit constituting a Permitted Replacement; and (iii) any and all
related Parts.
“Article 2A” shall mean that certain version of “Uniform Commercial Code -
Subleases” as adopted and in effect in the applicable jurisdiction.
“Assignee” and “Assignor” shall each have the meanings respectively set forth in
Section 11.5 hereof.
“AS-IS, WHERE-IS” shall mean “AS-IS WHERE-IS”, and “WITH ALL FAULTS”, without
any representation or warranty, express or implied, of any kind whatsoever, by,
or any recourse of any kind whatsoever, to Sublessor or any Lessor Party, except
that Sublessor will warrant the absence of Lessor’s Liens and Sublessor’s Liens.
“Basic Rent” shall have the meaning set forth in Section 2.1 of the Sublease.
“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks located in New York, New York or Seattle, Washington are closed or
are authorized to close.
“Casualty Payment Date” shall mean, with respect to an Event of Loss, whichever
of the following dates as may then be applicable: (a) the next Basic Rent Date
following the earlier of either (i) the receipt of the related casualty
insurance proceeds payable pursuant to the Required Coverages, or (ii) the
sixtieth (60th) day following the occurrence of such Event of Loss; or (b) if
such Event of Loss occurs after the last Basic Rent Date, then on the earlier of
either (i) the receipt of the related casualty insurance proceeds payable
pursuant to the Required Coverages, or (ii) the sixtieth (60th) day following
the occurrence of such Event of Loss.
“Casualty Value” shall mean, for any Casualty Payment Date, an amount equal to,
whichever of the following amounts as may then be applicable: (a) the Lessor’s
Cost, multiplied by the applicable percentage set forth on Schedule No. 3 for
the corresponding Basic Rent Date, or (b) if the Casualty Payment Date is after
the last Basic Rent Date, an amount equal to the Lessor’s Cost, multiplied by
the applicable percentage set forth on Schedule No. 3 for the last Basic Rent
Date.
“charter” or “chartering” means the provision of on-demand commercial air
transportation in accordance with Part 135 of the FARs.
“Claim” shall have the meaning set forth in Section 8.1 hereof.
“Code” shall mean the Internal Revenue Code of 1986, as amended.
“Effective Date” shall have the meaning set forth in the preamble of the
Sublease.
“Daily Rent” shall mean any daily rent payable during the Term pursuant to this
Sublease in a per diem amount equal to the product of (a) the Lessor’s Cost,
multiplied by (b) the Daily Rent Percentage, for each day of the referenced
period.
“Default” shall mean an event or circumstance that, after the giving of notice
or lapse of time, or both, would become an Event of Default.

ANNEX A
page 2

--------------------------------------------------------------------------------




“Defective Registration” shall mean any failure to cause the Aircraft to be
effectively registered with the Registry in the name of Lessor in accordance
with the applicable Registration Requirements, for any reason whatsoever,
including should such registration be revoked, canceled or expired or otherwise
deemed to have ended or been invalidated pursuant to the Registration
Requirements; provided, however, no such failure shall constitute a “Defective
Registration” for the purposes of this definition if such failure is the direct
result of a Lessor-Related Deregistration.
“Engine” shall mean (i) each of the engines described in Schedule No. 1, whether
or not hereafter installed on the Airframe or any other airframe from time to
time; (ii) any engine constituting a Permitted Replacement; and (iii) any and
all related Parts.
“Engine Maintenance Program” shall mean an agreement, in form and substance
reasonably satisfactory to Sublessor entered into from time to time between
Sublessee and such vendor as Sublessee may designate and as may be reasonably
satisfactory to Sublessor, which provides for the maintenance and/or overhaul of
the Engines consistent with the Engine manufacturer’s service program.
“Estimated Annual Hours” shall mean the anticipated number of average annual
flight hours as shown on Schedule No. 2-A.
“Event of Default” shall have the meaning set forth in Section 9.1 of the
Sublease.
“Event of Loss” with respect to the Aircraft (other than the Records), the
Airframe, an Engine, or any APU shall mean any of the following events:
(i) loss, theft or disappearance of such property or the use thereof due to
theft or disappearance for a period of more than thirty (30) consecutive days,
(ii) destruction, damage beyond repair or rendition of such property permanently
unfit for normal use for any reason whatsoever; (iii) any damage to such
property that results in an insurance settlement with respect to such property
on the basis of a total loss or constructive total loss; (iv) the condemnation,
confiscation or seizure of, or requisition of title to or use of, such property
by the act of any foreign or domestic Governmental Authority for a period of
more than thirty (30) consecutive days (“Requisition of Use”); (v) [reserved];
or (vi) with respect to an Engine or any APU, the removal thereof from the
Airframe for a period of six (6) consecutive months or longer, whether or not
such Engine or APU is operational. The date of such Event of Loss shall be the
date of such destruction, damage or Return to Manufacturer, or the expiration
date of the periods specified above for such theft, disappearance, Requisition
of Use, prohibition, unfitness for use, or removal for the applicable stated
period.
“FAA” shall mean the United States Federal Aviation Administration, or such
other Governmental Authority succeeding to the functions of such aeronautical
authority.
“FARs” shall mean the Federal Aviation Regulations and any Special Federal
Aviation Regulations (Title 14 C.F.R. Part 1 et seq.), together with all
successor regulations thereto.
“GAAP” shall mean generally accepted accounting principles consistently applied.
“Governmental Authority” shall mean any court, governmental or administrative
body, instrumentality, department, bureau, commission, agency or authority
having jurisdiction over the party or matter at issue.
“Impositions” shall have the meaning set forth in Section 8.2(b) of the
Sublease.
“Indemnified Parties” shall have the meaning set forth in Section 8.1 of the
Sublease.
“Late Payment Rate” shall mean the lesser of a rate equal to 1.0% per month or
the highest rate permitted by Applicable Law. The Late Payment Rate shall be
computed on the basis of a 360-day year and a 30-day month.
“Lease” shall mean that certain Aircraft Lease dated as of September __, 2013 by
and between Lessor and Sublessor, as amended and supplemented.
“Lease Documents” shall have the meaning set forth in Annex A of the Lease.
“Lessor” shall have the meaning set forth in the preamble of the Lease.
“Lessor Parties” shall mean Lessor, Trust Bank, Owner Participant, Servicing
Agent and any Assignees.

ANNEX A
page 3

--------------------------------------------------------------------------------




“Lessor-Related Deregistration” shall mean any de-registration resulting from
either (i) Lessor’s failure to accurately complete or effectively file any
required registration filing (including the Lessor’s failure to file the AC Form
8050-1A in a timely fashion) despite Sublessee’s having provided Sublessor or
Lessor, on a timely basis, with all of the information and other cooperation
requested by Lessor or otherwise required in connection with such filing;
(ii) Lessor not being deemed a “citizen of the United States” within the meaning
of the Transportation Code; or (iii) Sublessor’s failure to provide necessary
information or cooperation to Lessor without direct fault of Sublessee.
“Lessor’s Interest” shall mean (a) Lessor’s good and marketable title to the
Aircraft (including the Airframe and each Engine), (b) the first priority
international interest, or other Lien granted to or created in favor of any of
the Lessor Parties pursuant to the Sublease (including Section 11.3 thereof), or
any of the other Transaction Documents, in, against, under and with respect to
the Airframe and Engines or any other property comprising the Aircraft, and (c)
any and all rights, interests and remedies of any of the Lessor Parties under
the Sublease or any of the other Transaction Documents relating to any of the
foregoing.
“Lessor’s Liens” shall mean any Liens against the Aircraft or any Engine, APU or
Parts created or granted by any of the Lessor Parties or resulting from claims
against such Lessor Party, in either such case, unrelated to either (a) the
transactions contemplated in the Lease Documents, or (b) any matter, the
responsibility for which is allocated to Sublessee under any of the Sublease
Documents, whether the subject of any representation, warranty, agreement,
acknowledgment, indemnity or other assurance.
“Liens” shall mean all liens, claims, demands, charges, security interests,
leaseholds, international interests and other Registerable Interests and
encumbrances of every nature and description whatsoever, including, without
limitation, any rights of third parties under Third Party Agreements and any
registrations on the International Registry.
“Loaner APU” shall have the meaning set forth in Section 5.5 of the Sublease.
“Loaner Engine” shall have the meaning set forth in Section 5.5 of the Sublease.
“Lost Item” shall have the meaning set forth in Section 6.3 of the Sublease.
“Maintenance Program” shall mean the manufacturer’s airframe maintenance program
to the extent covered by any applicable warranty, and thereafter, in accordance
with the manufacturer’s prescribed maintenance program and procedures.
“Maintenance Requirements” shall mean, with respect to the Airframe or the
Engines, APU or any Part, all compliance requirements set forth in or under
(A) all maintenance manuals (in electronic format or otherwise) initially
furnished with respect thereto, including any subsequent amendments or
supplements to such manuals issued by the manufacturer or supplier thereof from
time to time, (B) all applicable mandatory service bulletins issued, supplied,
or available by or through the applicable manufacturer with respect thereto,
(C) all conditions to the enforcement of any warranties pertaining thereto,
(D) Sublessee’s FAA-approved maintenance program with respect to the Airframe,
the Engines, APUs or Part, as applicable, and (E) any Maintenance Program or
Engine Maintenance Program.
“Manufacturer” shall mean each manufacturer identified on Schedule No. 1 and its
successors and assigns.
“Material Damage” shall mean any damage: (a) (i) the repair of which is required
to be reported pursuant to any governmental reporting requirement on an FAA Form
337, or (ii) to the extent that no FAA Form 337 was required or issued in
connection with any damage incident, the cost to repair or replace all items in
connection with such damage incident exceeds $25,000.00 (except that, solely for
the purposes of Section 6.1(b), such amount shall be $75,000), or (b) with
respect to which an insurance claim is being made
“NCT Law Change” shall mean any change to Applicable Law pertinent to the use of
a non-citizenship trust for the purpose of Lessor’s maintaining the valid
registration of the Aircraft in Lessor’s name on the FAA Registry, which change
when deemed effective creates a reasonable risk to Lessor’s maintaining such
valid registration, or renders such continued registration impractical in any
material respect.
“Non-Recourse Agreement” shall mean that certain Non-Recourse Agreement dated as
of the date hereof among Lessor, Sublessor, Sublessee and Guarantor.

ANNEX A
page 4

--------------------------------------------------------------------------------




“Obligations” shall mean all obligations and liabilities of Sublessee under the
Sublease and any and all of the Sublease Documents at any time owing to
Sublessor, whether direct or indirect, matured or unmatured, primary or
secondary, certain or contingent, or acquired by or otherwise created in favor
of Sublessor, including without limitation any and all Rent or other periodic
payments, taxes and other Impositions, indemnities, liquidated damages,
accelerated amounts, return deficiency charges, Casualty Value Payments, and
other reimbursements, administrative charges, all interest, including interest
at the Late Payment Rate, attorneys’ fees or enforcement and other costs, which
may at any time be payable in accordance with the Sublease Documents, together
with all claims for damages arising from or in connection with the failure to
punctually and completely pay or perform such obligations.
“Parts” shall mean all appliances, avionics, parts, instruments, appurtenances,
accessories, furnishings and other equipment of whatever nature (other than a
complete Engine or APU) that may from time to time be incorporated or installed
in or attached to the Airframe, the Engines or the APU, and any and all such
appliances, avionics, parts, instruments, appurtenances, accessories,
furnishings and other equipment removed therefrom so long as the same have not
been released from the Lessor’s Lien pursuant to the applicable terms of the
Sublease.
“Permitted Liens” shall mean (a) the Lessor’s Liens and Sublessor’s Liens,
(b) any Permitted Third Party Agreements, (c) Liens for taxes either not yet due
or being contested, and (d) inchoate materialmen’s, mechanic’s, workmen’s,
repairmen’s, employee’s, or other like Liens arising in the ordinary course of
business of Sublessee or Timesharer for sums not yet delinquent or being
contested; except that any such contest described in clauses (c) or (d) must be
conducted by Sublessee or a Timesharer, in good faith, with due diligence and by
appropriate proceedings, so long as Sublessor has not advised Sublessee in
writing that Lessor has determined in accordance with the Lease that such
proceedings involve, in Lessor’s sole but good faith judgment, material danger
of the sale, foreclosure, transfer, forfeiture or loss of the Aircraft or any
property comprising the Aircraft, or Lessor’s title thereto, or the respective
rights or interest of any Lessor Party or Sublessor therein, and for the payment
of which adequate reserves are being maintained in accordance with GAAP or other
appropriate provisions reasonably satisfactory to Lessor have been made; and
with respect to any such Lien existing at the time the Aircraft shall become
subject to Lessor’s Interest, such Lien must be subordinated, as and to the
extent required in any of the Sublease Documents.
“Permitted Replacement” shall have the meaning provided in Section 6.3.
“Permitted Third Party Agreement” shall have the meaning provided in Section
5.7(b).
“Person” shall mean any individual, partnership, corporation, limited liability
company, trust, association, joint venture, joint stock company, or
non-incorporated organization or Governmental Authority, or any other entity of
any kind whatsoever.
“Primary Hangar Location” shall mean the location identified as such on Schedule
No. 1 hereto.
“proceeds” shall have the meaning assigned to it in the UCC, and in any event,
shall include, but not be limited to, all goods, accounts, chattel paper,
documents, instruments, general intangibles, investment property, deposit
accounts, letter of credit rights, investment property, deposit accounts and
supporting obligations (to the extent any of the foregoing terms are defined in
the UCC, any such foregoing terms shall have the meanings given to the same in
the UCC), and all of Sublessee’s rights in and to any of the foregoing, and any
and all rents, payments, charter hire and other amounts of any kind whatsoever
due or payable under or in connection with the Airframe or the Engines,
including, without limitation, (A) any and all proceeds of any insurance,
indemnity, warranty or guaranty payable to Sublessee from time to time, (B) any
and all payments (in any form whatsoever) made or due and payable to Sublessee
from time to time in connection with any requisition, confiscation,
condemnation, seizure or forfeiture by any Governmental Authority or any other
Person (whether or not acting under color of any Governmental Authority), and
(C) any and all other rents or profits or other amounts from time to time paid
or payable.
“Records” shall mean any and all logs, manuals, certificates and data and
inspection, modification, maintenance, engineering, technical, and overhaul
records (whether in written or electronic form) with respect to the Airframe,
the Engines, any APU, and all Parts, including, without limitation, all records
(i) required to be maintained by the FAA or any other Governmental Authority
having jurisdiction, or by any manufacturer or supplier  with respect to the
enforcement of warranties or otherwise, (ii) evidencing Sublessee’s compliance
with Applicable Standards, or (iii) with respect to any maintenance service
program; provided, however, that Records shall not include any financial records
Sublessor or any Timesharer or any passenger records.

ANNEX A
page 5

--------------------------------------------------------------------------------




“Registerable Interests” shall mean all existing and prospective international
interests and other interests, rights and/or notices, sales and prospective
sales, assignments, subordinations, and discharges, in each case, susceptible to
being registered at the International Registry pursuant to the Cape Town
Convention.
“Registration Certificate” shall mean a currently effective Certificate of
Aircraft Registration, AC Form 8050-3, or any other certificate issued to Lessor
evidencing the currently effective registration of the Aircraft in its name, in
connection with the operation of the Aircraft in the United States pursuant to
the Registration Requirements, or any other document as may then be required to
be maintained within the Aircraft by such Registration Requirements, either
together with or in lieu of such certificate.
“Registration Requirements” shall mean the requirements for registering aircraft
with the Registry under 49 U.S.C. §§ 44101-44104, and 14 C.F.R. Part 47 as then
in effect, any successor laws, rules or regulations pertaining to applicants for
and holders of a Registration Certificate, the U.S. registration number for the
Aircraft, and any such other FARs and other Applicable Laws, in each case as and
to the extent pertaining to the registration of Lessor’s ownership of the
Aircraft with the Registry, including any renewal of such registration, or
replacement of any such Registration Certificate.
“Registry” shall mean the FAA Civil Aviation Registry, Aircraft Registration
Branch, or any successor registry having an essentially similar purpose
pertinent to the ownership registration of the Aircraft pursuant to the
Registration Requirements.
“Rent” shall have the meaning set forth in Section 2.1 of the Sublease.
“Required Coverages” shall mean any of the insurance coverages required under
the Sublease or any of the other Sublease Documents.
“Requisition of Use” shall have the meaning set forth in the Event of Loss
definition contained herein.
“Return to Manufacturer” shall have the meaning set forth in the Event of Loss
definition contained herein.
“Schedules No. 1, 2, 2-A, or 3” shall mean any of Schedules No. 1, 2, 2-A, or 3,
as applicable, to the Sublease Supplement.
“service bulletins” shall have the meaning set forth in the FARs.
“Servicing Agent” shall mean RBS Asset Finance, Inc. and its successors, and any
Assignee permitted under Section 11.5 of the Sublease.
“Sublease Consent” shall mean that certain Consent to Sublease dated as of the
date hereof between and among Lessor, Sublessor and Sublessee.
“Sublease Documents” shall mean the Sublease (including the Sublease
Supplement), the Sublease Consent, the Non-Recourse Agreement and all other
agreements, instruments, or documents entered into pursuant to or in connection
with the Sublease.
“Sublease Supplement” shall mean a supplement to the Sublease to be entered into
as of the Acceptance Date by Sublessee, which supplement shall be substantially
in the form attached to the Sublease, and upon execution by Sublessee shall
constitute a part of the Sublease.
“Sublessee Party” shall mean Sublessee together with its successors and
permitted assigns.
“Sublessor’s Liens” shall mean any Liens against the Aircraft or any Engine, APU
or Parts created or granted by Sublessor or resulting from claims against
Sublessor to the extent not caused by a Default by Sublessee of any matter, the
responsibility for which is allocated to Sublessee under any of the Sublease
Documents, whether the subject of any representation, warranty, agreement,
acknowledgment, indemnity or other assurance.
“Supplemental Rent” shall have the meaning set forth in Section 2.1 of the
Sublease.

ANNEX A
page 6

--------------------------------------------------------------------------------




“Supplier” shall mean the “Supplier” or “Suppliers”, as the case may be,
identified as such on Schedule No. 1 and their respective successors and
assigns.
“Taxing Authority” shall have the meaning set forth in Section 8.2(b).
“Term” shall mean, collectively, (a) the period, if any, from and including the
Acceptance Date through, but not including, the Rent Commencement Date, (b) the
Basic Term and (c) any Renewal Term or Renewal Terms entered into pursuant to
the Sublease.
“Termination Notice” shall have the meaning set forth in Section 9.7.
“Third Party Agreements” shall mean any and all subleases, interchange
agreements, management agreements, charter agreements, pooling agreements,
timeshare agreements, engine, airframe or aircraft maintenance programs and any
other similar agreements or arrangements of any kind whatsoever relating to the
Airframe, the Engines or the APU.
“Timesharer” shall have the meaning set forth in Section 5.7(b).
“Transaction Documents” shall mean, collectively, the Sublease Documents and any
other document, agreement or instrument entered into for the purposes of
effectuating the transactions contemplated in the Sublease Documents, or
relating thereto.
“Transportation Code” shall mean Subtitle VII of Title 49 of the United States
Code, as amended and recodified.
“Trust Bank” shall mean Wells Fargo Bank Northwest, National Association.
“TSA” shall mean the Transportation Security Administration and/or the
Administrator of the TSA, or any Person, Governmental Authority succeeding the
functions of any of the foregoing.
“U.S. Dollars” shall have the meaning set forth in Section 2.1 hereof.
“UCC” shall mean the Uniform Commercial Code as then in effect in the applicable
jurisdiction.

ANNEX A
page 7